PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
by and among
THE SELLING PARTIES IDENTIFIED ON EXHIBIT A HERETO,
WELLINGTON HEALTHCARE SERVICES, L.P.
and
G&E HC REIT II SOUTHEASTERN SNF PORTFOLIO, LLC

Dated as of September 29, 2011



    TABLE OF CONTENTS  

          ARTICLE 1 PURCHASE AND SALE OF PROPERTY     1.01
1.02  
Purchase and Sale
Property
  1
3 ARTICLE 2
2.01
2.02
2.03  
PURCHASE PRICE AND DEPOSIT
Purchase Price
Loan Assumptions
Deposit
 
4
4
5 ARTICLE 3
3.01
3.02
3.03
3.04  
TITLE AND SURVEY; ZONING
Title, Surveys and Zoning
Title, Survey and Zoning Objections
Failure to Cure Title Objections
Access and Seller Participation
 
5
5
7
7 ARTICLE 4  
NONDISCLOSURE AGREEMENT; PROPERTY INFORMATION; DUE DILIGENCE
PERIOD TERMINATION
 

4.01
4.02
4.03  
Nondisclosure Agreement
Property Information
Due Diligence Period Termination
  8
8
9 ARTICLE 5
5.01
5.02
5.03  
REPRESENTATIONS AND WARRANTIES
Representations and Warranties of Sellers
Subsequent Knowledge; Updated Disclosure; Affiliated Parties
Representations and Warranties of Purchaser
 
9
15
15 ARTICLE 6
6.01
6.02  
COVENANTS OF SELLERS AND PURCHASER
Covenants of Sellers
Covenants of Purchaser
 
17
19 ARTICLE 7
7.01
7.02
7.03  
CONDITIONS PRECEDENT TO CLOSING
Conditions Precedent to Purchaser’s Obligation to Close
Conditions Precedent to Seller’s Obligation to Close
Failure of a Condition
 
20
22
23 ARTICLE 8
8.01
8.02
8.03
8.04
8.05
8.06  
CLOSING; ESCROW CLOSE
Closing and Closing Date
Obligations of Sellers
Obligations of Purchaser
Costs and Adjustments at Closing
Escrow Close
Reporting Person
 
24
24
26
27
29
29 ARTICLE 9
9.01
9.02
9.03  
RISK OF LOSS; DAMAGE; CONDEMNATION
Risk of Loss
Notice of Casualty or Taking
Damage
 
29
29
29 ARTICLE 10
10.01
10.02  
REMEDIES
Seller Default
Purchaser Default
 
31
31 ARTICLE 11
11.01
11.02  
ADDITIONAL AGREEMENTS
Indemnification
Brokers
 
32
32 ARTICLE 12
12.01
12.02
12.03  
NOTICES
Written Notice
Method of Transmittal
Addresses
 
33
33
33 ARTICLE 13
13.01
13.02
13.03
13.04  
ESCROW AGENT
Investment and Use of Funds
Termination
Interpleader
Liability of the Escrow Agent
 
35
35
36
36 ARTICLE 14
14.01
14.02
14.03
14.04
14.05
14.06
14.07
14.08
14.09
14.10
14.11
14.12
14.13
14.14
14.15
14.16
14.17
14.18
14.19  
MISCELLANEOUS
Entire Agreement
Assignment
Modifications
Interpretation; Usage
Captions
Successors and Assigns
Controlling Law
Attachments
Time of Essence; Survival of Claims
Business Day
Attorneys’ Fees and Costs
Counterparts
Publicity
Waiver of Jury Trial
Bulk Sales Laws
Obligation to Close on All Facilities
Seller Guarantor
Cooperation with Audit
Purchaser’s Disclosures
 
36
36
37
37
38
38
38
38
38
39
39
39
39
39
39
39
39
40
41

EXHIBITS AND SCHEDULES

Exhibit A – Sellers, Master Tenant and Facilities
Exhibit B – Nondisclosure Agreement
Exhibit C – Form of As-Is Certificate and Agreement
Exhibit D – Form of Blanket Conveyance, Bill of Sale and Assignment
Exhibit E – Form of Certificate of Non-Foreign Status
Exhibit F – Form of Seller’s Closing Certificate
Exhibit G – Form of Purchaser’s Closing Certificate
Exhibit H – Form of Master Lease
Exhibit I – Form of Representation Letter
Exhibit J – Form of Audit Letter

Schedule 1.01(a) – Land
Schedule 1.01(c) – Personal Property
Schedule 1.01(d) – Permits, SNF Licenses and Warranties
Schedule 1.02(v) – Rent Roll
Schedule 1.02(vi) – Service Contracts
Schedule 1.02(ix) – Excluded Items
Schedule 2.01(a) – Portfolio Purchase Price Allocation
Schedule 2.01(b) – Facility Purchase Price Allocation
Schedule 2.02 – Assumption Loans
Schedule 2.03 – Deposit Allocations
Schedule 4.02 – Property Information
Schedule 5.01(c) – Litigation
Schedule 5.01(i) – Historical Financial Information

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 29th day of September, 2011 (the “Effective Date”), by and among the
owner selling parties identified on Exhibit A attached hereto (referred to
herein as “Owner Seller” or “Owner Sellers”), the operator selling parties
identified on Exhibit A attached hereto (referred to herein as “Operator Seller”
or “Operator Sellers”), Wellington Healthcare Services, L.P., a Georgia limited
partnership (“Seller Guarantor”), and G&E HC REIT II Southeastern SNF Portfolio,
LLC, a Delaware limited liability company, and its successors and assigns
permitted hereunder (“Purchaser”).

RECITALS

WHEREAS, each Owner Seller owns that certain skilled nursing facility set forth
opposite the name of such Owner Seller on Exhibit A (each, a “Facility”);

WHEREAS, each Operator Seller is an affiliate of the Owner Seller set forth
opposite the name of such Operator Seller on Exhibit A and leases or subleases
such Owner Seller’s Facility pursuant to a certain facility lease or sublease
agreement with respect thereto (each, an “Operator Lease”);

WHEREAS, each Operator Seller is also the licensed operator of such Facility and
the owner of certain of the Property (as defined in Section 1.02) used in the
operation of such Facility;

WHEREAS, for purposes of this Agreement, each Owner Seller owning a Facility and
the Operator Seller operating such Facility are individually and collectively,
as the context may require, referred to herein as “Seller,” and all of such
parties together are referred to collectively herein as “Sellers”; and

WHEREAS, the parties desire to enter into this Agreement pursuant to which
Purchaser will purchase, accept and assume from Sellers, and Sellers will sell,
convey, transfer and assign to Purchaser, the Property;

NOW, THEREFORE, in consideration of the recitals, and of the mutual agreements,
representations, warranties, conditions and covenants herein contained, the
parties hereto agree as follows:

ARTICLE 1
PURCHASE AND SALE OF PROPERTY

1.01 Purchase and Sale. On the terms and conditions stated in this Agreement,
Sellers hereby agree to sell, convey, transfer and assign to Purchaser, and
Purchaser hereby agrees to purchase, accept and assume from Sellers, all of the
following described property of Sellers:

(a) fee simple title in and to each tract of land identified and described on
Schedule 1.01(a), together with all rights and appurtenances pertaining to such
land, including each Seller’s respective right, title and interest, if any, in
and to the following: (i) all minerals, water, oil, gas and other hydrocarbon
substances thereon; (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed; (iii) all easements,
privileges, development rights and hereditaments, whether or not of record; and
(iv) all access, air, water, riparian, solar and utility rights and wastewater,
fresh water, storm sewer or other utilities capacity or service commitments and
allocations, and all other rights and benefits running with such land and any
and all other real property rights owned by the owner of such land (with respect
to each Facility, the “Land”); and

(b) the buildings, improvements and structures owned by each Seller
(“Improvements”) and located on the Land (each Seller’s Land and Improvements
comprise such Seller’s Facility, as defined in the recitals hereto); and

(c) each Seller’s right, title and interest in and to the following:
(i) mechanical systems, facilities, fixtures, furniture and equipment owned or
leased by each Seller comprising a part of or attached to or located at each
Facility as of the Effective Date, and any additions to or replacements thereof
as of the Closing Date (as defined in Section 8.01); (ii) maintenance equipment
and tools owned or leased by each Seller and used exclusively in connection with
each respective Facility; (iii) pylons and other signs located on the Land at
each Facility; (iv) [intentionally omitted]; and (v) other tangible personal
property of every kind and character owned or leased by Sellers and located in
or on or used exclusively in connection with the Land, a Facility or the
operations thereon, as set forth on Schedule 1.01(c), but only to the extent
assignable by law and provided Purchaser shall not be obligated to assume any
lease obligations therefor (collectively, the “Personal Property”); and

(d) each Seller’s interest in all permits, licenses, certificates of need,
certificates of occupancy, approvals, entitlements and other written
governmental approvals, utility service provider and other quasi-governmental
authorizations that relate to the Land and each Facility (the “Permits”) to the
extent assignable and except to the extent the same constitutes a SNF License
(as defined in Section 1.02), a list of which Permits (together with the SNF
Licenses and Warranties (as defined in Section 1.01(h))) is attached hereto as
Schedule 1.01(d); and

(e) all right, title and interest of each Seller in and to the use of the
Facility names listed on Exhibit A and any goodwill related thereto, to the
extent assignable (collectively, the “Goodwill and Intellectual Property
Rights”); provided, however, that notwithstanding the foregoing, Purchaser shall
not be entitled to any right, title or interest of Sellers in any trade names or
trademarks containing the name “Wellington”; and

(f) all right, title and interest of each Seller in and to any construction
plans and specifications and other architectural and engineering drawings
relating to each Facility to the extent assignable (collectively, the “Plans”);
and

(g) all right, title and interest of each Seller in and to any architectural and
construction contracts for the improvement of any Facility, at the election of
Purchaser; and

(h) any guaranties, warranties and payment and performance bonds relating to
each Facility, to the extent transferable, owned by a Seller and received in
connection with any construction, repair, maintenance or other services or
materials performed or provided with respect to a Facility (collectively, the
“Warranties”), a list of which Warranties is attached hereto as
Schedule 1.01(d); and

(i) subject to Section 1.02, all right, title and interest of each Seller in and
to all other assets owned by such Seller exclusively pertaining to or used in
connection with the marketing, ownership, maintenance or operation of the items
set forth in Sections 1.01(a) through 1.01(h), if any, including all other
rights, privileges and appurtenances owned by each Seller and related to the
ownership, use or operation of each respective Facility, but only to the extent
assignable by law (collectively, the “Other Rights”).

1.02 Property. The Land, the Improvements, the Facilities, the Personal
Property, the Permits, the Goodwill and Intellectual Property Rights, the Plans,
the Warranties, the Other Rights and all other rights and assets described in
Section 1.01 are collectively referred to herein as the “Property To Be
Conveyed”. Notwithstanding the foregoing, the following are specifically
excluded from the transactions herein contemplated and from the Property To Be
Conveyed (the “Excluded Property”): (i) all accounts receivable, cash, bank
accounts, non-loan related reserves and escrow funds of Sellers or their
affiliates relating to the Property and all other revenue and income; (ii) all
sums relating to Medicaid rate adjustments; (iii) each Seller’s computer
software (but not including the computer hardware); (iv) each Seller’s financial
books and records and organizational documents, minute books and other books and
records relating to the maintenance and operation of such Seller as a legal
entity; (v) each Seller’s interest in occupancy and admission agreements and all
amendments thereto (collectively, the “Admission Agreements”) with patients of
each Facility (collectively, the “Patients”), a list of which Patients is
attached hereto as Schedule 1.02(v) (the “Rent Roll”), and all refundable
deposits, if any, held by any Seller in connection with the Admission
Agreements, as such Rent Roll will be updated at Closing (as defined in
Section 8.01) pursuant to Section 8.02(b)(i); (vi) each Seller’s interest in all
contract rights related to the Land and each Facility, including each Seller’s
interest in maintenance, commission, parking, supply and service contracts,
personal property leases, and other agreements related to each Facility that
will remain in existence after Closing, and together with certain design and
construction contracts, a list of all of which is attached hereto as
Schedule 1.02(vi) (collectively, the “Service Contracts”) (but not including any
Plans or Warranties); (vii) any Permits held by any Operator Seller, or to be
transferred to any Operator Seller, in order to permit such Operator Seller to
operate the subject Facility as a licensed skilled nursing facility, with
in-house rehabilitation and specialty nursing services (including the
certificate of need, the nursing facility license and any Medicare/Medicaid or
other third party payor provider numbers held or to be held by such Operator
Seller) (collectively, the “SNF Licenses”); provided, however, that the SNF
Licenses shall not include, to the extent required by applicable law or by HUD
(as defined in Section 7.01(d)) and the Assumption Lenders (as defined in
Section 2.02), any Permits to be held by the fee owner of land or which
otherwise run with the Land; (viii) each Seller’s internal and proprietary data
and records associated with any of the foregoing; (ix) those additional items
set forth on Schedule 1.02(ix) attached hereto; and (x) office, medical, food,
housekeeping and laundry supplies that are consumable in nature, including
linens and draperies for each Facility, and de minimis tools and spare and
replacement parts used by Sellers in connection with the operation and
maintenance of the Facilities. The Property To Be Conveyed and the Excluded
Property are referred to herein as the “Property.” Notwithstanding any language
to the contrary set forth herein, Seller Guarantor and each Owner Seller shall
transfer directly to the applicable Operator Seller prior to the Closing Date
any Excluded Property held by Seller Guarantor or such Owner Seller reasonably
necessary and/or advisable for the operation of a Facility, including, as
permitted by applicable law, any certificates of need held by such entities to
the extent Purchaser is not permitted by law to hold the same. Further, to the
extent a Seller deems reasonably necessary or appropriate, each Operator Seller
may transfer directly to the applicable Owner Seller prior to the Closing Date
any Property To Be Conveyed to the extent the transfer does not (i) violate the
terms of this Agreement (other than Sections 6.01(a) or 6.01(g) to the extent
they would otherwise prohibit such transfer), (ii) result in the imposition of
any tax liability to Purchaser in connection with the purchase and lease back to
the Operating Seller of the applicable Property To Be Conveyed, or (iii) result
in any portion of the rent payable by Master Tenant under the Master Lease (each
as defined below) failing to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code (as defined below), and any such transfer
other than in compliance with the foregoing clauses (i)-(iii) automatically
shall be void.

ARTICLE 2
PURCHASE PRICE AND DEPOSIT

2.01 Purchase Price.

(a) Portfolio Purchase Price. The purchase price to be paid by Purchaser to
Sellers for the Property To Be Conveyed (the “Portfolio Purchase Price”) at
Closing shall be the aggregate amount of $166,500,000.00, subject to the
prorations and adjustments set forth in Section 8.04. For purposes of Closing,
the Portfolio Purchase Price will be allocated among each Facility in accordance
with Schedule 2.01(a) (such Facility’s respective “Purchase Price”). In the
event of a partial termination of this Agreement as provided herein, the
Portfolio Purchase Price will be reduced by the Purchase Price allocated to the
terminated Facility. The Purchase Price will be paid in part by cash and in part
by Assumption of the Assumption Loans in accordance with Section 2.02.

(b) Facility Purchase Price Allocation. Each Facility’s respective Purchase
Price shall be allocated among the Property To Be Conveyed of the Seller of such
Facility as set forth on Schedule 2.01(b). A portion of the Portfolio Purchase
Price shall be allocated to the Personal Property, which amount shall be the
lesser of the depreciated tax basis of the Personal Property or ten percent
(10%) of the Purchase Price. Purchaser and Sellers agree to file their
respective tax returns, reports and forms, including, to the extent applicable,
Internal Revenue Service Form 8594, in a manner consistent with Schedule 2.01(b)
and the agreed upon values. To the extent the parties cannot agree, the parties
may use their own valuations, provided that (i) the value for the Personal
Property does not exceed the limit set forth above in this Section 2.01(b) and
(ii) each party shall be responsible for the consequence of any such individual
valuation.

2.02 Loan Assumptions. Subject to the terms of Section 7.01(d), Purchaser shall
assume (each, an “Assumption” and collectively, the “Assumptions”) certain
existing loans as set forth on Schedule 2.02 (each, an “Assumption Loan” and
collectively, the “Assumption Loans”) at Closing. The amount of the applicable
outstanding principal balance due the lender (each, an “Assumption Lender” and
collectively, the “Assumption Lenders”) in connection with an Assumption Loan
encumbering a Facility will be credited against the Purchase Price for such
Facility at Closing. At Closing, Purchaser will assume such Assumption Loan and
will pay to Seller that owns such Facility the difference between the allocated
Purchase Price for such Facility and the outstanding principal balance of such
Assumption Loan, subject to the other prorations and adjustments set forth in
Section 8.04.

2.03 Deposit. Purchaser shall deliver by wire transfer of immediately available
funds through the Federal Reserve System to an account designated in writing by
Fidelity National Title Group (Atlanta, Georgia office) (the “Escrow Agent”) the
sum of $3,000,000.00 within three (3) Business Days after the Effective Date
and, provided Purchaser has not previously terminated this Agreement as provided
herein, the sum of $2,000,000 on the first (1st) Business Day after the DDP
Expiration Date (as defined in Section 4.03) (collectively, the “Deposit”). The
Escrow Agent shall place the Deposit in a segregated, interest-bearing
institutional money market account at Wachovia Bank for the benefit of
Purchaser. The Deposit shall be allocated among the Facilities as set forth on
Schedule 2.03 and adjusted in accordance with this Section 2.03. In the event of
any partial termination of the Agreement as provided herein, the portion of the
Deposit allocable to the Facility terminated shall be reallocated, pro rata,
among the remaining Facilities in proportion to each such Facility’s respective
Purchase Price as measured against the remaining balance of the Portfolio
Purchase Price, except as otherwise provided herein. The Deposit shall be
non-refundable to Purchaser after the DDP Expiration Date, except as otherwise
specifically provided in this Agreement. One Hundred Dollars ($100.00) of the
Deposit shall constitute consideration for this Agreement and shall not be
refundable to Purchaser for any reason.

ARTICLE 3
TITLE AND SURVEY; ZONING

3.01 Title, Surveys and Zoning. No later than October 31, 2011, Sellers will
provide to Purchaser (i) a title commitment issued by Fidelity National Title
Group (Atlanta, Georgia office) (the “Title Company”) for each Facility,
together with copies of all instruments referred to in such title commitment
(collectively, the “Title Commitments”), and (ii) a new or updated ACSM/ALTA
Land Title Survey for each Facility, together with such optional items from
Table A and certifications as Purchaser may reasonably request and/or which may
otherwise be required by the Assumption Lenders and/or HUD (collectively, the
“Surveys”). Upon receipt of the updated Title Commitments and the Surveys,
Purchaser shall promptly deliver the same to its third party zoning consultant
and request a new or updated zoning report for each Facility (collectively, the
“PZR Reports”).

3.02 Title, Survey and Zoning Objections.

(a) Within ten (10) calendar days after Purchaser’s receipt of the last of the
PZR Reports, Purchaser may notify Sellers in writing of any title, survey and/or
zoning matters of which it disapproves (the “Title Objections”).

(b) Each applicable Seller shall have ten (10) calendar days after receipt of
Purchaser’s Title Objections notice to elect to cure (by endorsement or
otherwise, except in the case of zoning matters, which shall not be deemed cured
through title insurance) any of the Title Objections relating to each Facility
owned by it and to deliver written notice of its election to Purchaser.
Notwithstanding the foregoing or any other language to the contrary in this
Agreement, Sellers shall have no obligation to cure any Title Objections, and a
Seller’s failure to deliver in a timely manner any such election notice shall be
deemed an election not to cure any uncured Title Objection. All title exceptions
set forth in the Title Commitments and all survey matters set forth in the
Surveys other than the Title Objections, and subject to the title endorsements
and other requested changes to the Title Commitments and Surveys specified in
writing by Purchaser in accordance with the terms of this Section 3.02, shall be
deemed Permitted Exceptions (as defined in Section 3.02(f)).

(c) If any Seller elects, or is deemed to have elected, not to cure any Title
Objection, Purchaser shall, within five (5) Business Days after receiving notice
or deemed notice from all applicable Sellers with respect to all Title
Objections, elect, by giving written notice to Sellers, (i) to terminate this
Agreement with respect to all (but not less than all) of the Facilities or
(ii) to waive its disapproval of any such Title Objections (and such Title
Objections shall be deemed to be Permitted Exceptions). Purchaser’s failure to
timely give such notice shall be deemed a waiver of its disapproval of any such
Title Objections; provided, however, that nothing contained in this Section 3.02
shall be deemed a waiver by Purchaser of Seller’s representations, warranties
and covenants set forth herein with respect to zoning matters. Prior to the
expiration of its termination right, if any, under this Section 3.02(c),
Purchaser shall negotiate with the Title Company with respect to the preparation
of a pro forma title policy acceptable to Purchaser for each Facility (each, a
“Pro Forma Title Policy”).

(d) If, prior to Closing, any update or amendment of any title commitment
reflects any new title or survey exception, or materially adversely amends any
exception previously approved by Purchaser, or materially adversely amends the
terms under which the Title Company is willing to issue any Title Policy (as
defined in Section 7.01(c)), or if a Survey is materially adversely amended,
then Purchaser shall have ten (10) calendar days from the date it receives the
updated Title Commitment and a copy of the new exception or Survey disclosing
the same (and, if necessary, the Closing shall be postponed to provide for such
10-day period), to disapprove the same by written notice to Seller (the “New
Title Objections”). Upon timely delivery of a disapproval notice, all references
to Title Objections in Sections 3.02(b) and (c) shall be deemed to apply to the
New Title Objections and the terms of such provisions shall apply to such New
Title Objections.

(e) If Purchaser does not terminate this Agreement by the expiration of the
earlier of (i) five (5) Business Days after Seller’s election or deemed election
not to cure any Title Objection or (ii) the Closing Date (as it may be extended
pursuant to Section 3.02(d), if applicable), then any such Title Objection shall
be deemed to be a Permitted Exception. If Purchaser elects to terminate this
Agreement in accordance with this Section 3.02, then the Deposit shall be
returned to Purchaser, after which neither Sellers nor Purchaser will have any
further rights or obligations hereunder, except for any obligations that
expressly survive termination. Notwithstanding any language to the contrary in
this Agreement, Purchaser’s failure to timely deliver a notice of termination
pursuant to this Section 3.02(e) shall not be deemed a waiver by Purchaser of
any other rights of termination it may have as set forth in this Agreement.

(f) Notwithstanding the foregoing, Purchaser shall not have the right to object
to any of the following, all of which shall be deemed to be “Permitted
Exceptions” hereunder: (i) matters created or consented to in a separate written
consent executed and delivered by Purchaser after the Effective Date; (ii) taxes
for the year in which the Closing occurs which are not yet due and payable;
(iii) the standard exceptions set forth in the Title Commitments for which
Purchaser did not timely and properly object pursuant to Section 3.02; and
(iv) such other matters set forth on any Survey, Title Commitment or PZR Report
for which Purchaser did not timely and properly object pursuant to Section 3.02.
Notwithstanding any language to the contrary set forth herein, each Seller shall
be obligated, at its sole cost and expense, to satisfy at or prior to Closing,
all monetary encumbrances (other than the Assumption Loans) affecting a Facility
or other related Property evidenced by mortgages or deeds of trust, UCC filings,
tax liens, judgments, mechanic’s liens or other liens or fixed sum charges.

3.03 Failure to Cure Title Objections. If any Seller undertakes to cure or
attempt to cure any Title Objection with respect to which Purchaser has given
timely and proper notice of objections pursuant to Section 3.02 but at Closing
such Seller is unable to effect such cure, after using reasonable efforts to do
so, then Purchaser shall have the right to (i) accept such matters as such
Seller shall have failed to cure and proceed to purchase the Facility subject to
such uncured matters, in which event such uncured matters shall constitute
additional Permitted Exceptions or (ii) terminate this Agreement with respect to
all (but not less than all) of the Facilities by written notice to Sellers, in
which event the Deposit shall be returned to Purchaser and neither party will
have any further rights or obligations hereunder, except for any obligations
that expressly survive termination.

3.04 Access and Seller Participation.

(a) From and after the Effective Date until the Closing or termination of this
Agreement, Purchaser and its agents and contractors shall have the right, at
Purchaser’s sole cost and expense, to enter any Facility upon at least
twenty-four (24) hours’ prior notice to the applicable Seller’s Representative
(as defined in Section 3.04(b)) at mutually agreeable times and subject to the
terms of Section 3.04(b), for the purpose of making such tests, inspections and
document reviews as Purchaser deems necessary in connection with this Agreement,
all of which shall be conducted in a good and workmanlike manner and in
accordance with applicable law. Each Seller shall use commercially reasonable
efforts to assist Purchaser in arranging such tests, inspections and document
reviews in respect of any Facility owned or operated by such Seller at no cost
to such Seller. Any invasive testing, including any Phase II environmental
assessment, soil boring, soil sampling or groundwater testing, shall require the
prior written consent of such Seller. After making such tests, inspections and
document reviews, Purchaser shall restore such Facility to its condition prior
to such tests, inspections and document reviews. Purchaser shall not permit any
liens to attach to such Facility by reason of the exercise of its rights
pursuant to this Section 3.04(a) and shall indemnify, defend and hold harmless
such Seller (and such Seller’s officers, directors, employees, partners,
shareholders and any other person having a direct or indirect ownership interest
in such Seller) from any actual, out-of-pocket loss, damage, costs or expenses
(including reasonable attorneys’ fees) incurred by such Seller and caused by
Purchaser or its agents or contractors in exercising its rights under this
Section 3.04. The foregoing indemnity obligations shall survive the Closing or
earlier termination of this Agreement for a period of eighteen (18) months. Such
indemnity shall not include any consequential damages (including diminution in
value), punitive damages, or any loss, damage, costs or expenses to the extent
caused by the negligence of Sellers or their agents, employees or contractors.

(b) Sellers shall be entitled to have a representative present during scheduled
visits to the Facilities by Purchaser or its agents or representatives. All
requests to enter a Facility, and all requests for information about the
Property, shall be directed by Purchaser through representatives of Sellers
designated for such purpose from time to time (each, a “Seller’s
Representative”). Purchaser’s access to on-site personnel shall be limited to
meeting with each Seller’s Administrator, and any replacement thereof to the
extent the position or title of any such person changes prior to Closing
(collectively, the “Facility Management”), unless otherwise approved in writing
by Sellers. Purchaser agrees that during the Inspection Period, Purchaser will
instruct and advise its agents and representatives visiting a Facility not to
reveal to any personnel of any Seller (other than Seller’s Representative and
the Facility Management) that such visit and related activity is being conducted
in connection with a proposed purchase of the Facility and shall instruct its
agents and representatives to direct all questions regarding their presence to
Seller’s Representative and the Facility Management. Notwithstanding anything
herein to the contrary, Purchaser shall use commercially reasonable efforts not
to interfere unreasonably with any operations of any Seller at any Facility or
unreasonably disturb or interfere with any Patient’s rights or occupancy at any
Facility, and Purchaser will not contact any Patients of any Facility, without
first obtaining the express written consent of the Seller owning or operating
such Facility or otherwise being accompanied by Seller’s Representative.

ARTICLE 4
NONDISCLOSURE AGREEMENT; PROPERTY INFORMATION; DUE DILIGENCE PERIOD TERMINATION

4.01 Nondisclosure Agreement. Purchaser has previously executed a letter
agreement dated May 9, 2011 (the “Nondisclosure Agreement”), a copy of which is
attached hereto as Exhibit B, that shall remain in full force and effect as set
forth therein. Purchaser agrees to hold all information related to the
transactions contemplated hereby in strict confidence as specified in the
Nondisclosure Agreement.

4.02 Property Information. Sellers have delivered or shall otherwise deliver
within five (5) Business Days after the Effective Date to Purchaser (which form
of delivery may include uploading onto the electronic data room hosted by
IntraLinks® (the “Data Room”)) copies of all material due diligence items and
materials relating to the Property To Be Conveyed, including copies of all of
the information set forth on Schedule 4.02 for each Facility (collectively, the
“Property Information”). The Property Information shall be considered Evaluation
Material as defined in the Nondisclosure Agreement and kept confidential
pursuant to the terms of such Nondisclosure Agreement. In providing the Property
Information to Purchaser, no Seller makes any representation or warranty,
express, written, oral, statutory or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed, except as provided in
Section 5.01. Except as provided in Section 5.01, any Property Information
provided by any Seller to Purchaser pursuant to the terms of this Agreement is
for informational purposes only, and Purchaser shall not in any way be entitled
to rely upon the accuracy of the Property Information. Notwithstanding the
foregoing, and as a condition precedent to Purchaser’s obligations hereunder,
(i) Purchaser shall be entitled to obtain reliance letters with respect to all
third party environmental or property condition reports, (ii) each Title Policy
shall be issued to Purchaser at Closing in accordance with the terms hereof, and
(iii) each Survey shall be certified to Purchaser and each Assumption Lender
and/or HUD at or prior to Closing.

4.03 Due Diligence Period Termination. Purchaser may terminate this Agreement by
delivering written notice to Sellers (a “DDP Termination Notice”) for any reason
or for no
reason at any time on or before the first to occur of (i) the twenty-first
(21st) day following the
Effective Date and (ii) October 15, 2011 (the first to occur of the foregoing,
the “DDP
Expiration Date”). If, by the DDP Expiration Date, Purchaser fails to deliver a
DDP
Termination Notice to Sellers, such failure shall be deemed an election by
Purchaser to proceed
with the transactions contemplated hereby, subject to the terms and conditions
of this Agreement.
Upon timely delivery of the DDP Termination Notice, this Agreement shall
automatically terminate
with respect to all (but not less than all) of the Facilities, in which event
the Deposit shall
immediately and uncontestably be returned to Purchaser and neither party will
have any further
rights or obligations hereunder, except for any obligations that expressly
survive termination.
Notwithstanding anything herein to the contrary, Purchaser’s failure to timely
deliver a DDP
Termination Notice shall not be deemed to be a waiver by Purchaser of any other
rights of
termination it may have as set forth herein. ARTICLE 5
REPRESENTATIONS AND WARRANTIES

5.01 Representations and Warranties of Sellers. Each Owner Seller and Operator
Seller, as owner and operator, respectively, of a particular Facility, jointly
and severally, but solely with respect to themselves and any Facility and other
Property owned and operated by them relating thereto, represent and warrant to
Purchaser the following as of the Effective Date (and, at Closing, as of the
Closing Date), which representations and warranties shall survive Closing for a
period of one (1) year from and after the Closing Date:

(a) Organization. Such Seller is a limited partnership which has been duly
organized and is validly existing (and has not dissolved) under the laws of the
State of Georgia and is duly qualified to transact business in the state in
which such Facility is situated.

(b) Authority/Consent. Such Owner Seller is the owner of the fee simple interest
in and to such Facility and the Land on which it is situated, and has good and
marketable title to the same, subject only to the conditions of title set forth
in the Title Commitment (and, at Closing, the Permitted Exceptions). Such Owner
Seller and Operator Seller have good and marketable title to such other
Property, subject only to the conditions of title set forth in the Title
Commitment (and, at Closing, the Permitted Exceptions). Such Seller possesses
all requisite power and authority, has taken all actions required by its
organizational documents and applicable law and has obtained all necessary
consents (other than those required in connection with the Assumptions and any
other required third party consents to be obtained at or prior to Closing) to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. Each individual executing this Agreement on behalf of such
Seller is duly authorized to do so, and this Agreement is binding and
enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, arrangement, modification or
other laws affecting the rights of creditors generally.

(c) Third Party Consents. Subject to such Seller’s Conditions Precedent (as
defined in Section 7.02), (i) such Seller has, or will have as of the Escrow
Pre-Close Date (as defined in Section 8.02(a)), the full right and authority to
consummate the transactions contemplated by this Agreement, including assigning
to Purchaser the Permits, Warranties, Goodwill and Intellectual Property Rights
and Other Rights, pursuant to the terms and conditions contained herein, and
(ii) no consents from third parties are required in connection therewith except
as may be obtained by such Seller on or before the Escrow Pre-Close Date.

(d) No Conflicts. Subject to such Seller’s Conditions Precedent, neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will violate any restriction, court order, judgment, law,
regulation, charter, bylaw, instrument or agreement to which such Seller or such
Property (or any portion thereof) is subject.

(e) Litigation. Except as disclosed on Schedule 5.01(c), no litigation,
arbitration, mediation, action, suit, hearing or other proceeding (including any
condemnation action) (collectively, “Litigation”) is pending or, to Seller’s
Knowledge (as defined in Section 14.04(e)), is threatened in writing that
concerns or involves such Seller or such Facility or any Affiliated Party (as
defined in Section 5.02(c)) (other than threatened Litigation by or on behalf of
a resident or patient regarding claims that would not affect such Seller’s
ability to consummate the transactions contemplated herein and which would not
otherwise make Seller’s representations and warranties in this Section 5.01
(other than this Section 5.01(e)) untrue).

(f) Bankruptcy. Neither Seller nor any Affiliated Party has (i) made any general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition in bankruptcy by
such Seller’s or any Affiliated Party’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
such Seller’s or any Affiliated Party’s assets, (iv) admitted in writing its
inability to pay its debts as they come due, or (v) made any offer of
settlement, extension or compromise to its settlers generally. Furthermore, no
bankruptcy, insolvency, reorganization or similar action or proceeding, whether
voluntary or involuntary, is pending or, to Seller’s Knowledge, has been
threatened against such Seller or such Affiliated Party, and neither Seller or
any Affiliated Party has any intention of filing any such action or proceeding.

(g) Other Sales Agreements. Neither Seller nor any Affiliated Party has entered
into any other contract to sell such Property or any part thereof, other than
any de minimis Personal Property sold in the ordinary course of such Seller’s
business, that is currently in effect.

(h) Service Contracts. Except for the Service Contracts referenced on Schedule
1.02(vi), there are no personal property leases or license agreements, or
construction, employment, management, service, billing, supply or other similar
contracts in effect entered into by such Seller or binding on such Seller or
such Facility (other than immaterial contracts that are terminable within thirty
(30) days notice without payment of premium or penalty). True and complete
copies of all of the Service Contracts listed on Schedule 1.02(vi) have been
delivered to Purchaser or made available to Purchaser in the Data Room. To
Seller’s Knowledge, there are no defaults or threatened defaults under any of
the Service Contracts.

(i) Rent Roll; Historical Financial Information. To Seller’s Knowledge, all
information set forth in such Seller’s Rent Roll attached hereto as
Schedule 1.02(v) is true, correct and complete in all material respects as of
the date hereof (and, as updated and presented at Closing, as of the Closing
Date). Except for the Admission Agreements in respect of the Patients listed on
the Rent Roll, each Operator Lease, the master lease (the “Existing Master
Lease”) for seven (7) of the Facilities leased by the applicable Owner Sellers
to Warsaw Road, L.P., as master tenant (the “Master Tenant”), as set forth on
Exhibit A, and any matters of record, there are no resident agreements,
occupancy agreements, leases, subleases or license agreements for the use or
occupancy of the Facility, and such Seller or, if applicable, Master Tenant, has
not entered into any leases, letters or intent or other written agreements now
in effect to lease the Facility, in whole or in part, to any party other than
Purchaser or its designee in connection with the Master Lease. Seller shall
certify and deliver to Purchaser at Closing an updated Seller’s Rent Roll. To
Seller’s Knowledge, all historical financial statements and labor and regulatory
reports uploaded by or on behalf of Sellers onto the Data Room as of the
Effective Date and identified on Schedule 5.01(i) (including the notes and
supplementary information attached to the consolidated financial statements of
Seller Guarantor and its subsidiaries) are true, correct and complete in all
material respects. To Seller’s Knowledge, Seller has delivered to Purchaser or
uploaded onto the Data Room true and complete (in all material respects) copies
of Seller’s form of Admission Agreement, each Operator Lease and the Existing
Master Lease and a chart reflecting the organizational structure of Sellers and
each Affiliated Party.

(j) Permits and Warranties. To Seller’s Knowledge, (i) the list of Permits and
Warranties on Schedule 1.01(d) attached hereto is true, correct and complete in
all material respects, and (ii) Seller has delivered to Purchaser or uploaded
onto the Data Room true and complete (in all material respects) copies of the
Permits and Warranties and the SNF Licenses.

(k) Utilities and Assessments. To Seller’s Knowledge, (i) all water, sewer, gas,
electric, telephone and drainage facilities and all other utilities required by
applicable law for the present use and operation of such Facility are installed
across public property or valid easements to the boundary lines of the Land on
which such Facility is located, (ii) are connected pursuant to valid permits,
and (iii) such Seller has received no notice that such facilities are inadequate
to service the Facility. To Seller’s Knowledge, such Seller has received no
written notice that there are unpaid and delinquent assessments for public
improvements against such Facility.

(l) Violations of Law or Governmental Agreements. Except as may be disclosed in
the Property Information, neither Seller nor any Affiliated Party has received
written notice that such Facility or the use thereof violates any federal,
state, county or municipal laws, statutes, ordinances, orders, regulations,
determinations or requirements (“Laws”) affecting such Facility or any portion
thereof (including the conduct of business operations thereon) in any material
respect that remains uncured or that has been cured in the last twelve
(12) months. Neither Seller nor any Affiliated Party has entered into any
material settlements, commitments or agreements with any governmental
authorities or agencies affecting such Property except as provided in the
Property Information.

(m) Environmental Laws. Except with respect to issues, if any, disclosed in any
environmental report furnished to Purchaser by such Seller as a part of the
Property Information, to Seller’s Knowledge, (i) such Seller does not use or
permit such Facility to be used in a manner which violates any Environmental Law
(as hereinafter defined), nor has such Seller done so in the past, and such
Facility is not otherwise in violation of any Environmental Law, (ii) such
Seller has no Knowledge of any violation of an Environmental Law with respect to
such Facility by any other prior owner of the Facility, (iii) during such
Seller’s term of ownership, such Facility has not been used for industrial
purposes or for the storage, treatment or disposal of Hazardous Materials (as
hereinafter defined), including asbestos, polychlorinated biphenyls, radon, urea
or formaldehyde, other than medical wastes, equipment, cleaning solutions,
maintenance materials and other products customarily used or stored incidental
to the operation or maintenance of such Facility and all in compliance with
Environmental Law, (iv) no storage tanks have been or are currently located at
such Facility, except for any propane tanks and oxygen tanks used in the
ordinary course of business at such Facility in compliance with Environmental
Law, and (v) such Seller has no Knowledge of any discharge, seepage or release
of Hazardous Materials onto the Facility from adjoining property. As used
herein, the term “Environmental Law” means any law, statute, ordinance, rule,
regulation, order or determination of any governmental authority or agency
having jurisdiction over or otherwise affecting the Property and pertaining to
health or the environment, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Section 9601 et seq.
(“CERCLA”), and the Federal Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq. (“RCRA”), the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, et seq., the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the
Clean Water Act, 33 U.S.C. Section 1251 et seq., all as presently or hereafter
amended. To Seller’s Knowledge, such Seller has received no written notice that
such Property or any portion thereof contains any form of toxic mold.

As used herein, “Hazardous Materials” means all flammable substances,
explosives, radioactive materials, pollutants, contaminants, medical waste
materials, petroleum, petroleum products, asbestos, polychlorinated byphenyls,
lead paint, hazardous or toxic materials or any related hazardous materials or
substances at, on or beneath such Facility, including substances defined as
“extremely hazardous substances,” “hazardous substances,” “hazardous waste,”
“hazardous materials,” “toxic substances,” “infectious waste” or “medical
waste,” in any Environmental Law or in the regulations adopted and publications
promulgated pursuant to said Environmental Laws. As used herein, “a violation of
an Environmental Law” or words of similar import shall mean the existence, use,
storage, discharge, treatment, release, transportation or disposition of,
whether temporarily or permanently, any Hazardous Materials at, on or under such
Property other than in compliance with the requirements of all applicable
Environmental Law.

(n) Foreign Person. Such Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
amended (the “Code”).

(o) No Prohibited Persons. Neither such Seller nor any Affiliated Party nor, to
Seller’s Knowledge, any of such Seller’s partners or affiliates is a person or
entity: (i) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums, including the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism,” as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above. Notwithstanding
anything herein to the contrary, the foregoing representation shall not apply to
the beneficiaries of any pension plan affiliated with such Seller.

(p) Loans. The Assumption Loans have an estimated principal balance as shown on
Schedule 2.02, which balance shall be adjusted and confirmed by Seller at
Closing. Such Seller has delivered or made available to Purchaser true, correct
and complete copies of the loan documents evidencing the Assumption Loans and
any other indebtedness for borrowed money applicable to such Facility
(collectively, the “Loan Documents”). The Loan Documents are in full force and
effect, and neither Seller nor any Affiliated Party has received written notice
of its default thereunder and, to Seller’s Knowledge, there are no existing
events or conditions that would give rise to a default by such Seller, Master
Tenant or Assumption Lender or other lender under the Loan Documents after the
passage of time or the giving of notice except as set forth on Schedule 2.02.
Between the date of this Agreement and the Closing Date, such Seller shall
perform (and shall cause Master Tenant to perform) in all material respects its
obligations in accordance with the Loan Documents.

(q) CCRs. Neither Seller nor any Affiliated Party has received any written
notice from, and, to Seller’s Knowledge, there are no grounds for, any
association, declarant or easement holder requiring the material correction of
any condition with respect to such Property, or any part thereof, by reason of a
violation of any covenants, conditions or restrictions recorded against such
Property, or otherwise asserting any material violation of any such covenants,
conditions or restrictions.

(r) Property Condition. Except with respect to issues, if any, disclosed in any
Premises Condition Report (as defined in Section 6.01(m)), to Seller’s
Knowledge, (i) there are no material defects in the structural elements of the
Improvements and all Improvements and building systems (including machinery,
equipment, electrical, plumbing, heating and air conditioning systems and
equipment) located on such Property are in good mechanical working order,
condition and repair, and are structurally safe and sound and have no material
defect (reasonable wear and tear excepted with respect to all of the foregoing),
and (ii) there is no material leak or material defect in any roof located upon
such Property.

(s) Zoning. There is no pending or, to Seller’s Knowledge, threatened, request,
application or proceeding to alter or restrict the zoning or otherwise restrict
the current use of such Property. To Seller’s Knowledge, there is no plan, study
or effort by any governmental authority or agency or any private party or entity
that would adversely affect the authorization of the current use and operation
of such Property for zoning purposes.

(t) Licenses. Such Owner Seller or Operator Seller, as the case may be, has
obtained all consents, approvals, licenses and other governmental permissions
required to use and operate such Facility for its current and intended use under
all applicable Laws, including any certificate of need, any skilled nursing
license and any Medicare/Medicaid provider numbers, and all such required
consents, approvals, licenses and other governmental permissions remain in full
force and effect. To Seller’s Knowledge, (i) subject to Seller’s Conditions
Precedent, the transactions contemplated herein will not jeopardize or threaten
the validity of any such certificate, (ii) no government agency or
representative thereof has commenced or has threatened in writing an
investigation of whether the operation or use of such Facility for its current
and intended use has failed or will fail to comply with any or otherwise
threatening to revoke or suspend, permanently or temporarily, any certificate of
occupancy, license or permit, including any certificate of need and any
Medicare/Medicaid provider numbers, and (iii) there are no unsatisfied written
requests from any lender, insurance carrier, government authority or
quasi-governmental authority for material repairs, restorations or alterations
with regard to such Facility.

(u) Additional Governmental Reporting Requirements. With respect to the Property
owned by it, such Seller has (or has caused the applicable Affiliated Party to)
timely and, to Seller’s Knowledge, accurately filed all reports, data and other
information required to be filed with any agency, board, commission, bureau or
other instrumentality of any government, whether federal, state or local, where
a failure to file timely and/or accurately would have a material adverse effect
on the transactions contemplated hereby or the intended operation of such
Facility, including all Medicare, Medicaid and other third party payor billing
reports.

(v) Federal Health Care Programs. With respect to the business currently
conducted at such Facility, neither such Seller, nor any Affiliated Party or, to
Seller’s Knowledge, any employee or agent of such Seller or of any Affiliate
Party at such Facility (i) is currently excluded, suspended, debarred or
otherwise ineligible to participate in any “federal health care program” as
defined in 42 U.S.C. section 1320a-7b(f) or in any other government payment
program, (ii) is bound to be excluded, suspended, debarred or otherwise declared
ineligible to participate in any federal health care program or other government
payment program, or (iii) has received any written notice of any federal, state
or local government investigation related to the matters referred to in the
immediately preceding clauses (i) and (ii). To Seller’s Knowledge, no other
circumstances exist that could reasonably be expected to result in such Seller
or its employees or agents being excluded from participation in any federal
health care program or other government payment program.

(w) Construction. Except as otherwise previously disclosed in writing to
Purchaser, there are no material unfinished construction or other improvement
projects at such Property and all such prior projects have been completed in
full, including any punch list items. There are no claims pending or unpaid
bills with respect to prior projects which could result in the creation of any
lien on such Property for any improvements completed or in progress, including
water, sewage, street paving, electrical or power improvements. There are no
delinquent bills or claims in connection with any repair of such Property or
other work or material purchased in connection with such Property which will not
be paid by or at the Closing.

5.02 Subsequent Knowledge; Updated Disclosure; Affiliated Parties.

(a) Subsequent Knowledge. Upon Purchaser’s acquiring Knowledge that any of the
representations or warranties made herein by any Seller are untrue, inaccurate
or incorrect in any material respect when made or when deemed to be made,
Purchaser shall give such Seller written notice thereof within five (5) Business
Days of obtaining such knowledge (but, in any event, prior to Closing). If at or
prior to Closing, any Seller (or any of the Seller Knowledge Representatives (as
defined in Section 14.04(d)) obtains knowledge that any of the representations
or warranties made herein by such Seller are untrue, inaccurate or incorrect in
any material respect as of the date made or deemed to be made, such Seller shall
give Purchaser written notice thereof within five (5) Business Days of obtaining
such Knowledge (but, in any event, prior to Closing). In either such event, each
Seller shall have the right to cure each such material misrepresentation or
breach and shall be entitled to a reasonable adjournment of the Closing (not to
exceed thirty (30) days) for the purpose of such cure. If a Seller determines
that it is either unwilling to cure or unable to cure such material
misrepresentation or breach, then such Seller shall notify Purchaser and, within
five (5) Business Days thereafter, Purchaser, as its sole remedy for any and all
such materially untrue, inaccurate or incorrect representations or warranties,
shall elect either to (i) waive all such material misrepresentations or breaches
of warranties and consummate the Closing without any reduction of or credit
against the Purchase Price or (ii) terminate this Agreement with respect to all
(but not less than all) of the Facilities by written notice to Sellers, in which
event the Deposit shall be returned to Purchaser, and neither party will have
any further rights or obligations hereunder, except for any obligations that
expressly survive termination.

(b) Updated Disclosure. From time to time up to the Closing, each Seller shall
have the right to supplement, modify or amend any schedule included in
Section 5.01, or provide one or more additional schedules in Section 5.01, with
respect to any matter first existing or occurring following the Effective Date
that (i) if existing or occurring at or prior to the Effective Date would have
been required to be set forth or described in one or more schedules in
Section 5.01, or (ii) is necessary to correct any information in any
representation, warranty or schedule included in Section 5.01 that has been
rendered inaccurate thereby. Any such supplement, modification, amendment or
additional schedule shall serve only to supplement, modify or amend the
representations and warranties of Sellers as deemed to be made as of the Closing
Date as necessary to permit each Seller to deliver the certificate required by
Section 8.02(b)(i) in connection with Closing, and shall not undermine, enlarge
or otherwise modify Purchaser’s rights in Section 5.02(a).

(c) Affiliated Parties. As used herein, the term “Affiliated Party” means each
of Seller Guarantor, Master Tenant, Bombay Lane, L.P., Wellington Healthcare
Billing, L.P. (or any replacement entity responsible for a Facility’s
management, operation and/or Medicare/Medicaid and/or other third party payor
billing) and any other subsidiary of Seller Guarantor.

5.03 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Sellers the following as of the Effective Date (and, at Closing, as
of the Closing Date), which representations and warranties shall survive the
Closing for a period of one (1) year from and after the Closing Date:

(a) Organization. Purchaser is duly formed validly existing and in good standing
under the laws of the state of its organization.

(b) Authority/Consent. Subject to Purchaser’s Conditions Precedent (as defined
in this Section 7.01), Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents (other than those required in
connection with the Assumptions or any other required third party consents to be
obtained prior to Closing) to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. Each individual executing this
Agreement on behalf of such Purchaser is duly authorized to do so, and this
Agreement is binding and enforceable against Purchaser in accordance with its
term, subject to applicable bankruptcy, insolvency, reorganization, arrangement,
modification or other laws affecting the rights of creditors generally.

(c) ERISA Matters. To Purchaser’s Knowledge, Purchaser is not: (i) a plan which
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), as defined in Section 3(3) of ERISA, nor a plan, as defined
in Section 4975(e)(1) of the Code (each of the foregoing hereinafter referred to
collectively as a “Plan”); (ii) a “governmental plan,” as defined in
Section 3(32) of ERISA; or (iii) a “party in interest,” as defined in
Section 3(14) of ERISA, to a Plan, nor do the assets of Purchaser constitute
“plan assets” of one or more of such Plans within the meaning of Department of
Labor Regulations Section 2510.3-101. Purchaser is acting on its own behalf and
not on account of or for the benefit of any Plan. Purchaser has no present
intent to transfer any Facility to any entity, person or Plan which will cause a
violation of ERISA and shall not assign its interest under this Agreement to any
entity, person or Plan which will cause a violation of ERISA.

(d) Source of Funds. Subject to the Assumption Contingency (as defined in
Section 7.01(d)), Purchaser has available (or will have available) to it funds
which it may use (including amounts assumed pursuant to the Assumptions and any
new debt placed on the Facilities by Purchaser) to pay the full Portfolio
Purchase Price payable at Closing and otherwise comply with the provisions of
this Agreement. Purchaser acknowledges and agrees that its obligations hereunder
are not contingent upon Purchaser obtaining financing for the purchase of any
Facility, except for the Assumptions.

(e) No Prohibited Persons. Neither Purchaser nor, to Purchaser’s Knowledge, any
of its officers, directors, members or affiliates is a person or entity:
(i) that is listed in the Annex to, or is otherwise subject to the provisions
of, EO13224; (ii) whose name appears on OFAC’s most current list of
“Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums, including the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism,” as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above. Notwithstanding
anything herein to the contrary, the foregoing representation shall not apply to
the beneficiaries of any pension plan affiliated with Purchaser.

ARTICLE 6
COVENANTS OF SELLERS AND PURCHASER

6.01 Covenants of Sellers. Each Owner Seller and Operator Seller, as owner and
operator, respectively, of a particular Facility, jointly and severally, but
solely with respect to themselves and any Facility and other Property owned and
operated by them relating thereto, covenant and agree that from the Effective
Date until Closing:

(a) Operation of Property. Such Seller shall (and shall cause each applicable
Affiliated Party to) operate, maintain and repair such Facility in accordance
with its ordinary course of business (excluding any material capital
improvements unless necessary to operate such Facility or required by Purchaser
pursuant to the terms hereof) and consistent with existing management policies
and procedures, keeping such Facility in good condition, repair and working
order, ordinary wear and tear excepted. Such Seller will not remove (or permit
the removal of) any Personal Property from such Facility, except as may be
required for necessary repair or replacement, and any such replacement shall be
of equal quality and quantity as existed as of the time of its removal. Such
Seller shall (and shall cause each applicable Affiliated Party to) perform when
due all of such Seller’s or Affiliated Party’s obligations under the Assumption
Loans under any deed of trust, mortgage or other lien encumbering the Property,
the Admission Agreements, Service Contracts, Plans, Licenses, Warranties and any
other agreements relating to such Property, all in accordance with applicable
Laws affecting such Property.

(b) SNF Operations; Compliance with Applicable Laws. Such Seller shall continue
(and shall cause the Affiliated Parties, as applicable) to operate the
Facilities as licensed skilled nursing facilities in compliance with all
applicable Laws and in accordance with its existing policies and ordinary course
of business; and such Seller shall (and shall cause the Affiliated Parties, as
applicable, to) otherwise act in compliance with all applicable Laws affecting
such Seller or the Facility.

(c) Service Contracts. Such Seller shall (and shall cause each Affiliated Party
to) perform its obligations in all material respects under any material Service
Contract. Such Seller shall not enter into, materially modify or terminate (or
permit the material modification or termination of) any material Service
Contracts (a “Modification”) without the prior written consent of Purchaser,
except in the ordinary course of business or otherwise where deemed reasonably
necessary by such Seller; provided, however, that if such Seller has not
received Purchaser’s objection to any such proposed action within three
(3) Business Days of notice thereof, Purchaser shall be deemed to have consented
thereto; and provided further, however, that Purchaser shall have the right to
consent to a Modification of any administrative, service or consulting
agreement, or any other agreement with an Affiliated Party, relating to the
operation of, or billing for, the Facilities.

(d) Receipt of Governmental Notices. Such Seller shall provide Purchaser with
copies of any written notices that are received by such Seller (or any
Affiliated Party) between the Effective Date and Closing (i) with respect to
(A) any special assessments or proposed increases in the valuation of such
Facility, (B) any condemnation or eminent domain proceedings affecting such
Facility or (C) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to such Facility, or
(ii) from a governmental or quasi-governmental authority, board or agency
relating to the Facility alleging the violation of any Laws or which would
otherwise render Seller’s representations and warranties in Section 5.01 untrue.

(e) Litigation. Such Seller will advise Purchaser promptly of any Litigation of
which such Seller or an Affiliated Party receives written notice and that
concerns or affects such Facility in any manner and that is instituted after the
Effective Date; provided, however, that such Seller shall not be obligated to
report to Purchaser pursuant to this Section 6.01(e) more than once per month
after the Pre-Escrow Close Date.

(f) Insurance. Such Seller will (or shall cause the applicable Affiliated Party
to) maintain its existing insurance coverage with respect to such Facility and
not allow any breach, default, termination or cancellation thereof or
thereunder.

(g) Listings and Other Offers. Such Seller will not list such Facility with any
broker or otherwise market, solicit or make or accept any offers to sell or
lease such Facility, in whole or in part, engage in any discussions or
negotiations with any third party with respect to the sale, lease or other
disposition of such Facility, in whole or in part, or enter into any contracts
or agreements (whether binding or not) regarding any disposition of such
Facility, or otherwise mortgage, pledge, encumber, or hypothecate such Facility
in whole or in part (except any Admissions Agreements entered into in the
ordinary course and pursuant to such Seller’s standard form of admission
agreement).

(h) Licenses and Permits. Such Seller shall maintain in existence all licenses,
permits and approvals necessary or reasonably appropriate for the ownership,
operation or improvement of such Facility (including the Permits and SNF
Licenses), and shall not apply or consent to any action or proceeding which will
have the effect of terminating, suspending, or revoking, or changing,
temporarily or permanently, such licenses, permits and approvals, or the zoning
of such Facility.

(i) Loan Assumption. Such Seller shall not modify the Loan Documents with
respect to such Facility, enter into new loan documents in connection with the
Assumption Loans or any other indebtedness for borrowed money affecting the
Facility, or make any non-mandatory prepayments under such Loan Documents unless
expressly consented to by Purchaser in its sole and absolute discretion. Such
Seller shall materially perform any and all of its obligations under the Loan
Documents.

(j) Casualty. Such Seller will advise Purchaser promptly of any casualty at such
Facility.

(k) Provision of Information. Seller shall not intentionally withhold any
Property Information which would cause any of the representations or warranties
contained in this Agreement to be untrue in any material respect as of the date
made or deemed to be made.

(l) Repairs and Replacements. Purchaser acknowledges and agrees that an engineer
approved by Purchaser and hired by or on behalf of Sellers has inspected the
Property and issued reports (the “Premises Condition Reports”) with respect to
the Property’s condition and that the Premises Condition Reports have been
delivered to Purchaser or uploaded onto the Data Room. Upon written request by
Purchaser and within the time periods reasonably required by Purchaser, Seller
shall, at its own expense, make any and all repairs or replacements that are
recommended to be made by any Premises Condition Report and are designated as
“critical” therein or that relate to life safety (the “Required PCR Repairs”)
and any other repairs or replacements required by HUD or the Assumption Lenders.
In addition to the foregoing, Seller agrees to purchase the recommended
generator listed as a non-critical repair for the Facility known as Nurse Care
of Buckhead within two (2) years after the Closing Date; provided, however, that
Seller shall not be required to escrow additional funds for such purchase
pursuant to Section 8.04(c) below. The provisions of this Section 6.01(l) shall
survive the Closing.

(m) Governmental and Lender Approvals. Such Seller shall cooperate with
Purchaser and use commercially reasonable efforts to assist Purchaser in
obtaining any required governmental and lender approvals or notice requirements,
including filing any applications, notices or other documents required by the
applicable governmental authority or lender in connection with the sale of the
Facilities or the Assumptions.

6.02 Covenants of Purchaser. Purchaser covenants and agrees as follows:

(a) Licenses and Permits. Purchaser, at its expense, and in accordance with
Section 7.01(d), will diligently apply for and pursue all licenses and permits
required by law or HUD and the Assumption Lenders to be held by the fee owner of
the Facility, including the transfer of all transferable Permits constituting
Property To be Conveyed.

(b) AS IS. At Closing and as a material inducement for Sellers to sell the
Property To Be Conveyed, Purchaser will deliver a certification in the form of
Exhibit C attached hereto (the “AS-IS Certificate”). Subject to Seller’s
Warranties (as defined in the AS-IS Certificate), the Property shall be sold,
and Purchaser shall accept possession of the Property To Be Conveyed on the
Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS” as of the Closing Date, with no
right of setoff or reduction in the Purchase Price.

(c) No Financial Representation. Sellers have provided to Purchaser certain
historical financial information regarding the Facilities. Purchaser hereby
acknowledges that Sellers make no representation or warranty that such
information is complete or accurate (except as, and only to the extent,
expressly set forth in Section 5.01(i)) or that Purchaser will achieve similar
financial or other results with respect to the operation of the Facilities.
Purchaser acknowledges that it is a sophisticated and experienced purchaser of
real estate similar to the Facilities and further that, subject to the express
representations, warranties and covenants of Sellers herein, Purchaser has
relied upon its own investigation and inquiry with respect to the operation of
the Facilities, and Purchaser releases each Seller from any liability with
respect to such historical financial information.

(d) Governmental and Lender Approvals. Purchaser shall cooperate with Sellers
and use commercially reasonable efforts to assist Sellers in obtaining any
required governmental and lender approvals or notice requirements, including
filing any applications, notices or other documents required by the applicable
governmental authority or lender in connection with the sale of the Facilities
or the Assumptions.

ARTICLE 7
CONDITIONS PRECEDENT TO CLOSING

7.01 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to consummate the Closing is subject to the satisfaction of the
following conditions by each Seller in respect of the Facility owned or operated
by it on or before the Escrow Pre-Close Date or the Closing Date, as applicable
(“Purchaser’s Conditions Precedent”):

(a) Covenants. Such Seller shall have performed and observed in all material
respects all covenants and obligations of such Seller under this Agreement,
including delivery into escrow of any and all documents required pursuant to
Section 8.02.

(b) Representations and Warranties. All representations and warranties of such
Seller set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

(c) Title. A final examination of the title to the Land and Improvements in
respect of such Facility shall disclose no title exceptions, except for the
Permitted Exceptions and those exceptions caused by any act or omission of
Purchaser or approved in writing by Purchaser. In addition, the Title Company
shall issue to Purchaser an ALTA 2006 extended coverage Owner’s Policy of Title
Insurance (the “Title Policy”) for the sum equal to the Purchase Price for such
Facility insuring that good, marketable and indefeasible fee simple estate to
such Facility is vested in Purchaser, subject only to the Permitted Exceptions
and those exceptions caused by any act or omission of Purchaser or approved in
writing by Purchaser. The Title Policy must conform to the Pro Forma Title
Policy for such Facility approved by Purchaser pursuant to Section 3.02
(provided that Purchaser has not taken any action, or failed to take any action
required of Purchaser, that would cause the Title Company to refuse to issue the
Title Policy in such form) and shall contain all endorsements reasonably
required by Purchaser after the Effective Date. The Title Policy may be
delivered after Closing if at the Closing the Title Company issues a currently
effective, duly-executed “marked-up” Title Commitment for such Facility in the
form approved by Purchaser for the Pro Forma Title Policy pursuant to
Section 3.02 and irrevocably commits in writing to issue the Title Policy in the
form of the “marked-up” Title Commitment promptly after the Closing Date.

(d) Assumption Approval. Purchaser will submit a complete loan application
(including any and all related requests for approval of the transfer of physical
assets required to be submitted to the U.S. Department of Housing and Urban
Development (“HUD”)) for each of the Assumptions by October 31, 2011.
Thereafter, Purchaser shall pay all fees and provide all required information in
respect of such Assumptions in a timely manner. Sellers shall cooperate in the
filing of any and all forms, notices, consents and applications with HUD and the
Assumption Lenders as may be reasonably necessary to effectuate the Assumptions.
Purchaser shall keep Sellers apprised as to the status of each Assumption and
shall seek to obtain the required approval of HUD and the required approvals
from each Assumption Lender (i) consenting to the assignment to Purchaser of the
Assumption Loan made by such Assumption Lender and the Assumption of such
Assumption Loan as of Closing with no material changes to the terms thereof,
(ii) releasing Seller to which such Assumption Loan has been made and any
associated guarantors at Closing, in a form reasonably satisfactory to such
Seller, from any obligations under such Assumption Loan arising after Closing,
it being understood that Purchaser’s ability to obtain a release for Sellers and
associated guarantors will constitute a Seller’s Conditions Precedent (as
defined in Section 7.02) and a Purchaser’s Condition Precedent, and
(iii) stating the outstanding balance and escrows of such Assumption Loan as of
the Closing Date (the “Assumption Contingency”). Notwithstanding the foregoing,
Operator Sellers acknowledge and agree that they may be required to enter into a
cross-default guaranty of subtenants or similar guaranty of each Operator
Seller’s obligations under the subleases to the extent required under the Master
Lease, the subleases or by HUD or any of the Assumption Lenders, as more
particularly described in Section 7.01(f). As an additional Purchaser’s
Conditions Precedent, Purchaser must obtain prior to Closing an estoppel
certificate from each Assumption Lender setting forth, as of the Closing Date:
(i) the outstanding principal balance of the Assumption Loans as of the Closing
Date; (ii) the amount of interest due and payable; (iii) any other penalties,
fees, interest or other charges accruing under the Assumption Loans; (iv) the
amount of any impounds, reserves or escrows being held by or on behalf of
Assumption Lender in connection with the Assumption Loans; and (v) whether there
are any defaults, events of defaults, or events or conditions that have occurred
which after the passage of time or giving of notice will constitute a default or
an event of default. Purchaser shall pay any and all fees, charges or costs in
connection with the Assumptions and the approvals in respect thereof, including
any assumption fee and any attorneys’ or administrative fees, but Seller shall
pay at Closing any penalties, fees, interest or other charges arising as a
result of any breach, default or event of default by a Seller under the
Assumption Loans occurring on or prior to the Closing Date. If Purchaser
receives notice from an Assumption Lender that a material change is being
required in connection with an Assumption or that Purchaser’s assumption
application has been denied, then Purchaser shall promptly notify Seller to
which such Assumption Loan has been made of the same, and such Seller and
Purchaser shall work diligently to resolve such matter to Purchaser’s reasonable
satisfaction. If such matter cannot be resolved or such Seller cannot obtain the
approval of the Assumption Lender, then the Assumption Contingency shall be
deemed unsatisfied as to such Facility, in which event, prior to Purchaser’s
exercise of its rights under Section 7.03, such Seller shall have the right to
elect by written notice to Purchaser to (i) prepay the Assumption Loan in
respect of such Facility, including any prepayment fee associated therewith
(which prepayment shall not be credited to Purchaser as part of such Facility’s
Purchase Price at Closing), or (ii) terminate this Agreement with respect to
such Facility (provided that Seller shall not have the right under this
Section 7.01(d) to terminate this Agreement with respect to more than two
(2) such Facilities without terminating this Agreement with respect to all of
the Facilities). If such Seller terminates this Agreement as to such Facility,
then neither party shall have any further rights or obligations hereunder as to
such Facility (other than any obligations of either party that expressly survive
termination), there shall be no refund of the Deposit (unless all other
Facilities have closed) and the portion of the Deposit applicable to such
Facility shall be reallocated among the remaining Facilities. Notwithstanding
any language to the contrary set forth in this Agreement, the parties
acknowledge and agree that, provided each party uses commercially reasonable
efforts with respect to performing such party’s obligations related to the
Assumption Contingency, neither party shall incur any liability to the other
party as a result of a failure of the Assumption Contingency and, upon any
termination by Purchaser of this Agreement pursuant to Section 7.03 as a result
of such failure, the Deposit shall be immediately and uncontestably refunded to
Purchaser.

(e) Third Party Consents. Prior to the Closing: (i) Purchaser shall have
received all third party consents necessary to effectuate the transfer of the
Property To Be Conveyed to Purchaser pursuant to the terms hereof, including all
consents required by any governmental or quasi-governmental authority with
respect to the assignment of the Permits, including the certificates of need
(but excluding the SNF Licenses) to Purchaser; and (ii) each Seller shall have
received all third-party consents, approvals, permits and licenses (other than
certificates of need) necessary for such Seller to use and operate the Facility
owned or operated by such Seller as a fully licensed skilled nursing facility as
of the Closing in the manner contemplated by the Master Lease (as defined in
Section 7.01(f)).

(f) Master Lease. Concurrently with the Closing, Purchaser, Seller Guarantor and
the other entities to be parties thereto shall enter into a master lease
agreement substantially in the form attached hereto as Exhibit H (the “Master
Lease”), whereby Purchaser shall lease each Facility to Seller Guarantor or one
or more subsidiaries thereof to be approved by Purchaser. Prior to the DDP
Expiration Date, Seller Guarantor and Purchaser shall endeavor to agree, in
writing, on the final form of the Master Lease (subject to only such
modifications thereto as shall be required by HUD or the Assumption Lenders in
connection with the Assumptions) and all ancillary documents and instruments and
deliverables to be executed or delivered in connection therewith, including any
letter of credit, evidence of insurance, the sublease for each Facility and each
guaranty required thereunder.

(g) Material Adverse Changes. None of the following shall have been done by,
against or have occurred with respect to a Seller or Seller Guarantor prior to
the Escrow Pre-Close Date: (i) the commencement of a case under Title 11 of the
U.S. Code (as now constituted or hereafter amended) or under any other
applicable bankruptcy or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take or submission
to any action indicating an inability to meet its financial obligations as they
accrue; (vi) a dissolution or liquidation; (vii) commencement of any regulatory
enforcement action which might limit admissions or government reimbursements
with respect to any Facility; or (viii) any material adverse change in the
financial condition of Seller or Seller Guarantor, or in the business,
operations, assets or cash flow of a particular Facility or the Property, taken
as a whole.

7.02 Conditions Precedent to Seller’s Obligation to Close. Each Seller’s
obligation to consummate the Closing in respect of a Facility owned or operated
by it is subject to the satisfaction of the following conditions on or before
the Escrow Pre-Close Date or the Closing Date, as applicable (“Seller’s
Conditions Precedent”):

(a) Covenants. Purchaser shall have performed and observed in all material
respects all covenants and obligations of Purchaser under this Agreement,
including delivery into escrow of any and all documents required pursuant to
Section 8.03.

(b) Release. Such Seller shall have received the fully executed release
contemplated by Section 7.01(d), releasing such Seller and any associated
guarantors from any obligations arising after Closing under any Assumption Loan
previously made to such Seller.

(c) Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

(d) Third Party Consents. Prior to the Closing: (i) Seller shall have received
all third party consents necessary to effectuate the transfer of the Property To
Be Conveyed to Purchaser by such Seller pursuant to the terms hereof, including
all consents required by any governmental or quasi-governmental authority with
respect to the assignment of the Permits (excluding the SNF Permits) to
Purchaser, and (ii) each Operator Seller (and Purchaser, as applicable) shall
have received all third-party consents, approvals, permits and licenses
necessary for such Operator Seller to use and operate the Facility to be
operated by it as a fully licensed skilled nursing facility as of the Closing in
the manner contemplated by the Master Lease.

(e) Board of Directors Approval. Prior to the DDP Expiration Date, the governing
board of directors (or equivalent body) of each Sellers’ ultimate parent and of
Seller Guarantor shall have approved the consummation of the transactions
contemplated hereby on the terms and conditions described herein and in the
Master Lease. If the transactions contemplated hereby are not so approved prior
to the DDP Expiration Date, then the Deposit shall be returned to Purchaser.

7.03 Failure of a Condition. If any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party that would have
benefited from having such condition to Closing satisfied (the “Unsatisfied
Party”) shall have the right to give notice to the other party, on or before the
Closing Date, of each condition that the Unsatisfied Party asserts has not been
satisfied or be deemed to have waived its right to object. In such notice, the
Unsatisfied Party may also elect (i) to extend the Closing Date for a reasonable
period of time (not to exceed fifteen (15) Business Days) to allow the other
party to satisfy the condition (unless the unsatisfied condition relates to an
unsatisfied Assumption Contingency, in which event the provisions of
Section 7.01(d) shall apply, or unless the unsatisfied condition relates to a
required governmental approval or notice requirement, in which case the period
for satisfying the condition shall be extended as reasonably necessary for the
parties to obtain such approval or deliver the required notice), (ii) to waive
such failed condition in a writing delivered to the Escrow Agent and the party
who failed to meet such condition and proceed to Closing as contemplated
hereunder, or (iii) if the Unsatisfied Party is any Seller, to terminate this
Agreement only as to the particular Facility owned or operated by such Seller
with respect to which a condition was not met, whereupon neither party shall
have any further rights or obligations hereunder as to such Facility (other than
any obligations of either party that expressly survive termination), and the
portion of the Deposit applicable to the terminated Facility shall be
reallocated among the remaining Facilities (unless all other Facilities have
closed). Notwithstanding the foregoing, Sellers may not terminate this Agreement
under this Section 7.03 with respect to more than two (2) such Facilities
without terminating this Agreement with respect to all of the Facilities. If
such failure of a condition is due to a material default by one of the parties
(after notice and an opportunity to cure), the non-defaulting party shall have
those rights and remedies set forth in Article 10.

ARTICLE 8
CLOSING; ESCROW CLOSE

8.01 Closing and Closing Date. Unless otherwise required by the Assumption
Lenders, the consummation of the transactions contemplated hereby (the
“Closing”) will take place via the escrow services of the Escrow Agent or at
such other location upon which Seller and Purchaser mutually agree, on the later
to occur of (i) December 9, 2011, or (ii) ten (10) Business Days following the
date on which the Assumption Contingency is satisfied (or such later date as may
be established pursuant to Section 7.03) (the “Closing Date”). If the Closing
Date has not occurred by March 31, 2012 because of failure to satisfy the
Assumption Contingency, then either Purchaser or Sellers may terminate this
Agreement by giving thirty (30) days’ written notice to the other, provided the
Assumption Contingency is not satisfied within such thirty (30) day period. In
the event of such termination, the Deposit shall be refunded to Purchaser, and
the Parties shall have no further obligations to each other hereunder, except as
expressly provided herein. Notwithstanding the foregoing or any other language
in this Agreement to the contrary, the location and other logistics of the
Closing and the Closing Date shall be subject to any requirements or extensions
imposed by HUD and the Assumption Lenders in connection with the satisfaction of
the Assumptions Contingency.

8.02 Obligations of Sellers.

(a) Escrow-Pre Close Date and Deliveries. On such date as Purchaser and Sellers
shall mutually agree (the “Escrow Pre-Close Date”), which shall be no later than
the first to occur of (x) the date that is sixty (60) days after the DDP
Expiration Date and (y) the Closing Date, each Seller will execute (if
applicable), acknowledge (if necessary) and deliver originals (or copies, where
indicated) of the following documents to the Escrow Agent in respect of any
Facility owned by such Seller:

(i) a Special Warranty Deed in form and substance acceptable to the Title
Company and reasonably acceptable to Purchaser, providing for the conveyance of
each Facility owned by such Seller to Purchaser in fee simple utilizing the
legal description for the Land set forth on the Title Commitments approved or
deemed approved by Purchaser prior to the Escrow Pre-Close Date, subject only to
the Permitted Exceptions and the provisions of Section 3.02 (the “Deed”);

(ii) a Blanket Conveyance, Bill of Sale and Assignment substantially in the form
of Exhibit D, whereby such Seller shall convey to Purchaser all of such Seller’s
right, title and interest in and to the Personal Property in respect of such
Facility, if any, free and clear of all liens and encumbrances except Permitted
Exceptions (subject to the provisions of Section 3.02), and such Seller shall
assign to Purchaser, and Purchaser shall assume, from and after the Closing
Date, all of such Seller’s rights and obligations under the Permits (other than
the SNF Licenses), Goodwill and Intellectual Property Rights and Other Rights in
respect of such Facility to the extent the same are assignable;

(iii) a certificate of Non-Foreign Status substantially in the form of Exhibit
E;

(iv) a title affidavit for the benefit of the Title Company and such additional
evidence as may be reasonably required by the Title Company with respect to the
authority of the persons executing the documents on behalf of such Seller;

(v) such disclosures, reports and withholding forms as are required by
applicable state and local law in connection with the conveyance of real
property;

(vi) real estate transfer tax forms and returns for such Facility if required
under applicable law;

(vii) certified resolutions of the board of directors (or equivalent body) of
such Seller’s ultimate parent and Seller Guarantor evidencing that such Seller
has been duly authorized to enter into and perform this Agreement and the
transactions contemplated hereby; and

(viii) a duly executed counterpart to the Master Lease by Seller Guarantor, and
fully executed copies of all operating subleases entered into thereunder, along
with duly executed counterparts to all ancillary documents required to be
delivered as of the effective date of the Master Lease, together with all other
deliverables which may be required under the Master Lease, including letters of
credit and certificates of insurance as are required pursuant to the Master
Lease, showing Purchaser as an additional insured and loss payee, with
appropriate provisions for prior notice to Purchaser in the event of
cancellation or termination of such policies and any other executed or other
documents reasonably required by Purchaser to consummate the transactions
contemplated hereby.

(b) Closing Documents. At least one (1) Business Day prior to Closing, each
Seller will execute (if applicable), acknowledge (if necessary) and deliver
originals (or copies, where indicated) of the following documents to the Escrow
Agent in respect of any Facility owned by such Seller:

(i) a certificate that all of such Seller’s representations and warranties in
this Agreement are true and correct in all material respects as of the Closing
Date substantially in the form of Exhibit F and an updated Rent Roll dated as of
the Closing Date and certified to be true, correct and complete in all material
respects;

(ii) a settlement statement showing all of the payments, adjustments and
prorations provided for in Section 8.04 and otherwise agreed upon by such Seller
and Purchaser;

(iii) evidence of the termination as of Closing of each Operator Lease;

(iv) any additional documents that the Escrow Agent or the Title Company may
reasonably require for the proper consummation of the transactions contemplated
by this Agreement; and

(v) such other documents as may be reasonably required by the Assumption Lenders
to complete the Assumptions and the estoppel certified by each Assumption
Lender.

(c) Property Information Documents. At the Closing, each Seller will deliver to
Purchaser, or provide Purchaser access to, copies or originals of all Admission
Agreements, Service Contracts, Warranties and Permits, books and records of
account, contracts, copies of correspondence with Patients and suppliers,
receipts for deposit, unpaid bills, “as-built” plans and specifications and all
other available papers and documents in respect of any Facility owned or
operated by it that are in such Seller’s possession or control; provided,
however, that any of the Property Information located at a Facility shall remain
at such Facility.

(d) Possession. At the Closing, each Seller will deliver possession of any
Facility owned or operated by it and all (including at least one (1) complete
set of) keys for use at such Facility in the possession or subject to the
control of such Seller, including master keys as well as combinations, card keys
and cards for the security systems, if any.

(e) Costs. At the Closing, each Seller will pay all costs allocated to such
Seller pursuant to Section 8.04.

8.03 Obligations of Purchaser.

(a) Escrow-Pre Close Date and Deliveries. On the Escrow Pre-Close Date,
Purchaser will execute (if applicable), acknowledge (if necessary) and deliver
originals (or copies, where indicated) of the following documents to the Escrow
Agent in respect of each Property purchased by it:

(i) a Blanket Conveyance, Bill of Sale and Assignment substantially in the form
of Exhibit D;

(ii) an AS-IS Certificate substantially in the form of Exhibit C;

(iii) real estate transfer tax forms and returns for such Property if required
under applicable law;

(iv) such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser or on behalf of Purchaser; and

(v) a duly executed counterpart to the Master Lease, along with duly executed
counterparts to all ancillary documents required to be delivered as of the
effective date of the Master Lease.

(b) Closing Documents. At the Closing, Purchaser shall execute (if applicable),
acknowledge (if necessary) and deliver originals of the following documents to
the Escrow Agent in respect of each Property purchased by it:

(i) a certificate that all of Purchaser’s representations and warranties in this
Agreement are true and correct in all material respects as of the Closing Date
substantially in the form of Exhibit G;

(ii) a settlement statement showing all of the payments, adjustments and
prorations provided for in Section 8.04 and otherwise agreed upon by each Seller
and Purchaser; and

(iii) such other documents as may be reasonably required by the Assumption
Lenders to complete the Assumptions.

(c) Payment of Consideration and Costs. At the Closing, Purchaser will pay to
each Seller the Purchase Price for each Facility that Purchaser is acquiring in
accordance with Article 2, as adjusted in accordance with the provisions of this
Agreement, and will pay all costs allocated to Purchaser pursuant to
Section 8.04.

8.04 Costs and Adjustments at Closing.

(a) Expenses.

(i) Purchaser shall pay at the Closing, or, as applicable, reimburse Sellers
for, all assumption fees charged by the Assumption Lenders.

(ii) With respect to the purchase of the Facility located in Alabama, Purchaser
shall pay all recording fees and transfer taxes; provided however that Purchaser
shall withhold and submit to taxing authorities four percent (4%) of the
Purchase Price allocated to the Alabama Facility if, and to the extent, required
by Section 40-18-86, Code of Alabama 1975 (taking into account any available
exceptions and reductions). Seller that owns such Facility shall pay for the
survey and title insurance premium related to such Facility.

(iii) With respect to the purchase of any Facility located in Georgia, Purchaser
shall pay per page recording costs and such Seller that owns such Facility shall
pay any applicable transfer tax and shall pay for the survey and title insurance
premium related to such Facility. Purchaser shall pay any intangible tax due in
connection with the Assumption Loans related to such Facility.

(iv) With respect to the purchase of any Facility located in Louisiana,
Purchaser shall pay all recording costs and title insurance premiums related to
such Facility and Seller that owns such Facility shall pay for the survey
related to such Facility.

(v) With respect to the purchase of any Facility located in Tennessee, Purchaser
shall pay all recording costs and transfer taxes and such Seller that owns such
Facility shall pay for the survey and title insurance premium related to such
Facility.

(vi) Sellers, on the one hand, and Purchaser, on the other, shall each pay their
respective attorneys’ fees. Except as specifically set forth in this Agreement,
all other costs and expenses of the transactions contemplated hereby shall be
borne by the party incurring the same or as is the custom for the state in which
the particular Facility is located. The costs described in this Section 8.04(a)
shall be referred to herein as the “Closing Costs.” The provisions of this
Section 8.04(a) shall survive the termination of this Agreement.

(vii) Notwithstanding any language to the contrary set forth in this
Section 8.04(a), Purchaser shall not be obligated to pay any recordation taxes
on any memoranda of the Master Lease or any sublease to an Operator Seller, any
rental or lease taxes or nursing home privilege taxes, all of which shall be the
responsibility of the tenant under the Master Lease or the applicable Operator
Seller.

(b) Rent and Impounds. Seller Guarantor and Operator Sellers shall pay at
Closing any prorated rent and impounds under the Master Lease for the period
from the Closing through the end of the calendar month in which the Closing
occurs, plus the rents and impounds payable for the first full month under the
Master Lease.

(c) Premises Condition Report; Repairs Escrow. At the Closing, Sellers and
Purchaser shall direct the Escrow Agent to withhold from Sellers’ proceeds and
retain in escrow for the benefit of Purchaser, pursuant to a mutually-acceptable
escrow agreement, one hundred ten percent (110%) of the estimated cost to
complete the Required PCR Repairs and any other repairs or replacements required
by HUD or the Assumption Lenders that have not been completed to Purchaser’s
reasonable satisfaction prior to Closing, less the amount of any escrowed funds
or other deposits then held by the Assumption Lenders for purposes of such
repairs or replacements (to the extent such escrows or deposits are transferred
to Purchaser at Closing). Sellers, Purchaser and the Escrow Agent shall agree
upon the final form of such escrow agreement on or before the Escrow Pre-Close
Date, and the actual repairs to be made thereunder and the amount of funds to be
withheld shall be determined by the parties on or before the Closing Date.

(d) Prorations Under the terms of the Master Lease, all operating expenses shall
continue to be the obligation of Seller Guarantor and all operating income shall
continue to inure to Seller’s benefit after the Closing pursuant to approved
subleases.

(e) Mortgage Interest, Escrows and Deposits. Any interest due under the
Assumption Loans in respect of the month of Closing shall be prorated as of the
Closing Date. The amounts of any escrows and deposits held by Assumption Lenders
for the benefit of the borrower thereunder or pursuant to the Loan Documents
relating to the Assumption Loans shall be credited to the applicable Seller by
Purchaser and transferred to Purchaser at Closing to the extent such lender
continues to retain such amount after Closing for the benefit of Purchaser. To
the extent any Seller owes any other amounts under the Assumption Loans other
than principal and the prorated interest, such amounts shall be paid to
Assumption Lenders at Closing and shall be debited from the applicable Seller’s
proceeds.

(f) Post-Closing Reconciliation. All adjustments for items to be prorated
pursuant to this Section 8.04 shall be completed within sixty (60) days after
the Closing Date, except for (i) those items for which Purchaser was given a
credit against the Purchase Price at Closing and (ii) those items that are not
reasonably capable of determination within such 60-day period, and the parties
agree to adjust such items in clause (ii) as and when ascertainable and to make
the appropriate payment forthwith and without interest thereon.

(g) Survival. The provisions of this Section 8.04 shall survive Closing.

8.05 Escrow Close. The delivery of the documents and the payment of the sums to
be delivered and paid at the Closing shall be accomplished through an escrow
established with the Escrow Agent on the Escrow Pre-Close Date; provided,
however, that no Seller or Purchaser shall have any obligation to provide to the
Escrow Agent the sums to be delivered and paid at the Closing prior to the
Closing Date. The Escrow Agent shall not deliver or record any documents or
disburse any funds until the Escrow Agent receives written confirmation (which
may include e-mail) from authorized representatives of the applicable Seller and
Purchaser that all conditions to Closing have been satisfied or waived,
including the Escrow Agent’s unconditional and irrevocable willingness and
ability to comply with the terms of each party’s escrow instruction letter to
the Escrow Agent.

8.06 Reporting Person. If requested in writing by any party, the Escrow Agent
shall confirm its status as the “reporting person” in a writing that complies
with the requirements of Section 6045(e) of the Code and the regulations
promulgated thereunder.

ARTICLE 9
RISK OF LOSS; DAMAGE; CONDEMNATION

9.01 Risk of Loss. Risk of loss for damage to a Facility, or any part thereof,
by fire or other casualty from the Effective Date until Closing will be on each
respective Seller. Upon Closing, full risk of loss with respect to such Facility
will pass to Purchaser.

9.02 Notice of Casualty or Taking. Each Seller shall promptly deliver to
Purchaser written notice of any casualty or taking involving any Facility owned
by such Seller to the extent the same are received by such Seller.

9.03 Damage.

(a) Loss or Damage. In the event of loss or damage to a Facility or any portion
thereof which is not “major” (as defined in Section 9.03(c)), this Agreement
shall remain in full force and effect, and the repairs shall be completed in
accordance with Section 9.03(b). In the event of a major loss or damage,
Purchaser may terminate this Agreement with respect to all (but not less than
all) of the Facilities by written notice to Sellers, and thereafter neither
party will have any further rights or obligations hereunder, except for any
obligations that expressly survive termination, and the Deposit shall be
returned to Purchaser. If Purchaser does not elect to terminate this Agreement
within ten (10) Business Days after receipt of written notice from a Seller of
the occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to proceed with Closing and the repairs shall be completed in accordance
with Section 9.03(b), provided that insurance proceeds are available to
Purchaser to cover the costs of repairing the damaged Facility to the extent
such repairs are not completed.

(b) Proceeds; Repairs. If this Agreement may not be, or is not, terminated in
accordance with Section 9.03(a) and if, prior to Closing, a Seller is unable to
perform all repairs necessary to bring a Facility owned or operated by it to its
condition immediately prior to such loss or damage, such Seller shall assign to
Purchaser all of such Seller’s right, title and interest to any claims and
proceeds such Seller may have with respect to any casualty insurance policies
(including any rent loss insurance applicable to any period on and after the
Closing Date) or condemnation awards relating to such Facility, except to the
extent needed to reimburse such Seller for reasonable sums it expended prior to
Closing for the restoration or repair of such Facility or in collecting such
insurance proceeds or condemnation awards, and Purchaser shall receive a credit
at Closing for any deductible, uninsured or coinsured amount under said
insurance policies. In the event of damage that is not major as set forth in
Section 9.03(a), such Seller shall, at its cost, repair the damage before
Closing in a manner reasonably satisfactory to Purchaser or, if repairs cannot
be completed before Closing, credit Purchaser at Closing for the reasonable cost
to complete the repair. The terms of this Section 9.03(b) shall be subject to
the rights of any mortgagee or lender under any mortgage, deed of trust or
similar document encumbering a Facility, unless any such mortgagee or lender
acknowledges in a signed document satisfactory to such Seller that owns such
Facility and Purchaser that such mortgagee or lender will not take possession of
or otherwise require any such proceeds or awards to be used in a particular
manner. If any such mortgagee or lender refuses to provide any such signed
document, or requires that any casualty or condemnation proceeds or awards be
used pursuant to the terms of any mortgage, deed of trust or similar document
(including use for restoration of the Property), then such Seller shall notify
Purchaser thereof (“Seller’s Notice”) and such Seller shall have the right to
terminate this Agreement as to such Facility upon written notice to Purchaser no
later than five (5) days following such Seller’s Notice or the Closing Date,
whichever first occurs, whereupon neither party shall have any further rights or
obligations hereunder as to such Facility (other than any obligations of either
party that expressly survive termination), and the portion of the Deposit
applicable to the terminated Facility shall be reallocated among the remaining
Facilities (unless all other Facilities have closed). Notwithstanding the
foregoing, Sellers may not terminate this Agreement under this Section 9.03(b)
with respect to more than two (2) such Facilities, without having to terminate
this Agreement with respect to all of the Facilities. If this Agreement is not
terminated as provided in the immediately preceding sentence, then such Seller
shall credit Purchaser at Closing with an amount equal to the amount of any
proceeds or awards applied by any such mortgagee or lender to the indebtedness
secured by any mortgage, deed of trust or similar document encumbering such
Facility.

(c) “Major” Loss or Damage. For purposes of this Section 9.03, “major” loss or
damage to a Facility refers to the following: (i) loss or damage to such
Facility or any portion thereof (A) such that the cost of repairing or restoring
such Facility to a condition substantially similar to that of such Facility
prior to the event of damage would be, in the written opinion of the insurance
adjuster for Seller that owns such Facility, equal to or greater than
twenty-five percent (25%) of the Purchase Price allocated to such Facility,
(B) which, in Purchaser’s reasonable estimation, will take longer than one
hundred eighty (180) days to repair or (C) which materially adversely affects
access to or from such Facility; and (ii) any condemnation proceeding
contemplated, threatened or instituted by any body having the power of eminent
domain with respect to any improvements on such Facility (or any portion
thereof).

ARTICLE 10
REMEDIES

10.01 Seller Default.

(a) Continuing Default; Remedy. If, prior to Closing, a Seller materially
breaches or fails to perform any of its covenants herein in any material
respect, and such breach or failure shall continue for a period of fifteen
(15) Business Days after written notice thereof from Purchaser specifying to
which Facility the default applies and the specific nature of the default, then
Purchaser’s sole and exclusive remedy at law or in equity shall be either (i) to
file an action to obtain specific performance of such Seller’s obligation to
perform in accordance with this Agreement or (ii) declare this Agreement
terminated as to all (but not less than all) of the Facilities and receive, as
fixed, agreed and liquidated damages and not as a penalty, a return of the
Deposit plus payment of Purchaser’s reasonable and actual out-of-pocket costs,
including legal costs, incurred in connection with the transactions contemplated
hereby. Upon such return of the Deposit, all rights and obligations of Purchaser
and Sellers under this Agreement shall expire, except for such provisions as
expressly survive the expiration or the termination hereof or as otherwise
expressly provided herein.

(b) Individual Seller. Notwithstanding anything to the contrary contained in
this Agreement, Purchaser agrees that the liability of any Seller under this
Agreement beyond the obligation to refund the Deposit shall be individual to
such Seller and shall not be joint and several with any one or more other
Sellers hereunder, except with respect to each Owner Seller and Operator Seller
for a particular Facility, and except with respect to Seller Guarantor.

10.02 Purchaser Default. The parties acknowledge and agree that if Purchaser
materially breaches any of its representations or warranties or fails to perform
any of its covenants in any material respect and as a result thereof fails to
close as required by this Agreement, it would be extremely difficult to
ascertain the extent of the actual detriment each Seller would suffer as a
result of such breach or failure. Consequently, if Purchaser materially breaches
any of its representations or warranties, fails to perform any of its covenants
in any material respect or otherwise materially defaults in its obligations
hereunder and as a result thereof fails to close as required by this Agreement,
and such breach or failure shall continue for a period of fifteen (15) Business
Days after written notice thereof from Seller specifying to which Facility the
default applies and the specific nature of the default (other than a failure to
deliver the Purchase Price upon satisfaction of Purchaser’s Conditions Precedent
for which no cure period shall be given), then Seller’s sole and exclusive
remedy at law or in equity shall be either to (i) terminate this Agreement in
its entirety and retain the Deposit as fixed, agreed and liquidated damages and
not as a penalty, if Purchaser’s default is not limited to a specific Facility
or specific Facilities or (ii) terminate this Agreement only as to the specific
Facility as to which Purchaser is in default, by giving written notice thereof
to Purchaser prior to the Closing, in which event an amount equal to the amount
of Deposit allocable to the Facility which is the subject of such default of
Purchaser shall be paid to Sellers as fixed, agreed and liquidated damages and
not as a penalty, and after the payment of such portion of the Deposit to
Sellers, neither Sellers nor Purchaser will have any further rights or
obligations under this Agreement with respect to such Facility, except for any
obligations that expressly survive termination. Sellers hereby waive any right
to action for specific performance of Purchaser’s obligations under this
Agreement.

ARTICLE 11
ADDITIONAL AGREEMENTS

11.01 Indemnification.

(a) Obligations. Subject to Article 10 and Section 11.01(b), each Owner Seller
and Operator Seller, party of the first part, hereby jointly and severally
agrees, and Purchaser, party of the second part, hereby agrees, to indemnify and
hold free and harmless the other party (including such other party’s officers,
directors, employees, advisors, accountants, attorneys, partners, shareholders
and any other person having a direct or indirect ownership interest in such
other party) from and against any actual, out-of-pocket losses, damages, costs
and expenses (including reasonable attorneys’ fees) (collectively, “Damages”)
resulting from any material inaccuracy or material breach of any representation
or warranty of the indemnifying party or any material breach or default by such
indemnifying party under any of such indemnifying party’s covenants or
agreements contained in this Agreement. Each Owner Seller and Operator Seller
shall also indemnify and hold free and harmless Purchaser (including Purchaser’s
officers, directors, employees, advisors, accountants, attorneys, partners,
shareholders and any other person having a direct or indirect ownership interest
in such other party) from and against any Damages resulting from the ownership,
maintenance or operation of the Property arising from circumstances or events
that occurred prior to the Closing (except as a result of any breach by
Purchaser of this Agreement).

(b) Limitations.

(i) The indemnification obligations set forth in Section 11.01(a) shall survive
for a period of one (1) year following the Closing. A party shall have the right
to bring an action thereunder only if such party has commenced an action against
the indemnifying party within thirty (30) days after such one (1) year period.

(ii) Notwithstanding anything in this Agreement to the contrary, no Seller shall
have any obligations under this Section 11.01 until the aggregate amount of
Damages incurred by Purchaser exceeds $1,000,000 (the “Deductible Amount”),
after which Purchaser shall be entitled to indemnification under this
Section 11.01 for the amount of all such Damages in excess of the Deductible
Amount; provided, however, that the aggregate liability of Sellers to Purchaser
for Damages under this Section 11.01 shall not exceed $5,000,000.

11.02 Brokers.

(a) Commissions and Fees. Each Seller represents and warrants to Purchaser that
it has not contacted or entered into any agreement with any investment banker,
real estate broker, agent, finder or any party in connection with the
transactions contemplated hereby other than Houlihan Lokey Capital, Inc. (“HL”)
and that such Seller has not taken any action that would result in any fees or
commissions being due and payable to any party other than HL with respect to the
transactions contemplated hereby. Sellers will be solely responsible for the
payment of HL’s fees in accordance with the provisions of separate agreements,
and Purchaser shall have no obligation or liability relative thereto. Purchaser
hereby represents and warrants to each Seller that Purchaser has not contracted
or entered into any agreement with any investment banker, real estate broker,
agent or finder in connection with the transactions contemplated hereby and that
Purchaser has not taken any action that would result in any fees or commissions
being due or payable to any such party with respect to the transactions
contemplated hereby other than HL.

(b) Indemnity. Sellers, on the one hand, and Purchaser, on the other, hereby
indemnifies and agrees to hold the other party harmless from any actual,
out-of-pocket loss, liability, damage, cost or expense (including reasonable
attorneys’ fees) paid or incurred by the other party by reason of a breach of
the representation and warranty made by such party in Section 11.02(a).
Notwithstanding anything to the contrary contained in this Agreement, the
indemnities set forth in this Section 11.02(b) shall survive Closing for a
period of eighteen (18) months.

ARTICLE 12
NOTICES

12.01 Written Notice. All notices, demands and requests that may be given or
that are required to be given by any Seller to Purchaser or by Purchaser to any
Seller under this Agreement must be in writing given to the applicable party’s
address set forth in Section 12.03.

12.02 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent by
(i) personal delivery, (ii) a nationally recognized overnight courier service,
(iii) facsimile with written telephonic confirmation, with a copy to follow by
overnight courier service, or (iv) certified mail, return receipt requested. Any
such notice, request, demand, tender or other communication shall be deemed to
have been duly given as follows: (a) if served in person, when served; (b) if
sent by facsimile (provided that such facsimile transmission is confirmed by
telephone or a statement generated by the transmitting machine) upon completion
of transmission, or if transmission is completed after 5:00 p.m. Eastern Time or
on a day other than a Business Day, on the next succeeding Business Day,
provided that a duplicate copy of any such facsimile is also delivered on the
next succeeding Business Day in accordance with clauses (i), (ii) or (iv) above;
(c) if by overnight courier, on the first Business Day after delivery to the
courier; or (d) if by certified mail, return receipt requested, upon receipt.
Rejection or other refusal to accept, or inability to deliver because of changed
address or facsimile number of which no notice was given shall be deemed to be
receipt of such notice, request, demand, tender or other communication.

12.03 Addresses. The addresses for proper notice under this Agreement are as
follows:

If to any Seller or Seller Guarantor, to:

[Name]

c/o Wellington Healthcare Services, L.P.

20 Mansell Court East

Suite 200

Roswell, Georgia 30076

Attention: Mr. Philip M. Rees

Telephone: (770) 992-0441

Fax: (770) 992-8445

with a copy (which shall not constitute notice to any Seller or Seller
Guarantor) to:

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street NE

Atlanta, Georgia 30303

Attention: Steven E. Fox, Esq.

Telephone: (404) 522-4700

Fax: (404) 525-2224

and to:

RIDC WCP Healthcare LP

c/o WCP Investment Manager, LLC

40 Danbury Road

Wilton, Connecticut 06897

Attention: Marc Porosoff, Esq.

Telephone: (203) 429-8602

Fax: (203) 454-4202

If to Purchaser, to:

G&E HC REIT II Southeast SNF Portfolio, LLC

c/o Grubb & Ellis Healthcare REIT II, Inc.

1551 North Tustin Avenue, Suite 300

Santa Ana, California 92705         

Attention: Danny Prosky, President and COO

Telephone:  (714) 667-8252

Facsimile: (714) 975-2199

with a copy (which shall not constitute notice to Purchaser) to:

Waller Lansden Dortch & Davis LLP
11 Union Street, Suite 2700

Nashville, Tennessee 37219

Attn: Barrett B. Sutton, Jr., Esq.
Telephone: (615) 850-8717

Fax: (615) 244-6804

If to the Escrow Agent or Title Company, to:

Fidelity National Title Insurance Company

990 Hammond Drive, Suite 550

Atlanta, Georgia 30328

Attention: Ms. Cheryl Clark

Telephone: (678) 631- 3580

Fax: (678) 631-3599

Any party may from time to time by written notice to the other parties hereto
given in accordance with the foregoing designate a different address for notices
to such party.

ARTICLE 13
ESCROW AGENT

13.01 Investment and Use of Funds. The Escrow Agent shall invest the Deposit in
a segregated, interest-bearing, institutional money market account at Wachovia
Bank for the benefit of Purchaser, shall not commingle the Deposit with any
funds of the Escrow Agent or others and shall promptly provide Purchaser and
Seller with confirmation of the investments made. All interest earned on the
Deposit shall become a part of the Deposit and be disbursed with it. If the
Closing under this Agreement occurs, then the Escrow Agent shall deliver or
credit the Deposit (or portion thereof) as provided herein. Provided such
supplemental escrow instructions are not in conflict with this Agreement as it
may be amended in writing from time to time, Seller and Purchaser agree to
execute such supplemental escrow instructions as may be appropriate to enable
the Escrow Agent to comply with the terms of this Agreement. Notwithstanding the
foregoing, the Escrow Agent shall not be obligated to invest the Deposit until
the Escrow Agent has received an IRS Form W-9 which provides the tax
identification number of the entity to which the benefit of the interest flows.
Sellers and Purchaser acknowledge and agree that the Deposit shall only be
insured by the FDIC up to $250,000.

13.02 Termination. Upon a termination of this Agreement in accordance with its
terms, either Seller Guarantor, on behalf of Sellers, or Purchaser (in either
case, the “Terminating Party”) may give written notice to the Escrow Agent and
the other party (the “Non-Terminating Party”) of such termination and the
grounds for such termination. Such notice shall also constitute a request for
the release of the Deposit to the Terminating Party, if applicable. If this
Agreement is terminated in accordance with its terms as a result of (i) a timely
delivered notice of termination by Purchaser under Section 3.02 (Title
Objections), (ii) a timely delivered DDP Termination Notice by Purchaser, or
(iii) a timely delivered notice of termination by Purchaser under Section 7.03
(Failure of a Condition) with respect to the failure of the Assumption
Contingency, then the Escrow Agent shall release the Deposit to Purchaser within
two (2) Business Days of Purchaser’s request and Seller shall have no right to
object to the same. If this Agreement is terminated in accordance with its terms
for any other reason, including Section 3.03 (Failure to Cure a Title
Objection), Section 5.02(a) (Subsequent Knowledge), Section 7.03 (Failure of a
Condition) other than with respect to a failure of the Assumption Contingency,
and Article 10 (Remedies), the Non-Terminating Party shall have five
(5) Business Days after the Non-Terminating Party’s receipt of notice of
termination provided in accordance with the provisions of Article 12 in which to
object in writing to the release of the Deposit to the Terminating Party. If the
Non-Terminating Party provides such an objection, then the Escrow Agent shall
retain the Deposit until it receives written instructions executed by Seller
Guarantor, on behalf of Sellers, and Purchaser as to the disposition and
disbursement of the Deposit, or until ordered by final court order, decree or
judgment, which is not subject to appeal, to deliver the Deposit to a particular
party, in which event the Deposit shall be delivered in accordance with such
notice, instruction, order, decree or judgment. If the Non-Terminating Party
does not provide such an objection, then the Escrow Agent shall deliver the
Deposit in accordance with the Terminating Party’s notice, if applicable,
provided that the Terminating Party shall include with its notice to the Escrow
Agent or promptly upon request by Escrow Agent evidence of delivery of its
notice of termination in accordance with the provisions of Article 12. In no
event shall the Escrow Agent ever be obligated to confirm actual delivery of
notice to the Non-Terminating Party.

13.03 Interpleader. Except as provided in Section 13.02, Sellers and Purchaser
agree that in the event of any controversy regarding the Deposit, unless mutual
written instructions are received by the Escrow Agent directing the disposition
of such Deposit, the Escrow Agent shall not take any action, but instead shall
await the disposition of any proceeding relating to the Deposit or, at the
Escrow Agent’s option, the Escrow Agent may interplead all parties and deposit
the Deposit with a court of competent jurisdiction in which event the Escrow
Agent may recover all of its actual, out-of-pocket costs, including reasonable
attorneys’ fees. Sellers or Purchaser, whichever loses in any such interpleader
action, shall be solely obligated to pay such costs and fees of the Escrow
Agent, as well as the reasonable attorneys’ fees of the prevailing party in
accordance with the other provisions of this Agreement.

13.04 Liability of the Escrow Agent. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties and that the Escrow Agent shall not be liable to any of the
parties for any action or omission on its part taken or made in good faith and
not in disregard of this Agreement, but shall be liable for its negligent acts.
Sellers and Purchaser shall jointly and severally indemnify and hold the Escrow
Agent harmless from and against all actual, out-of-pocket costs, claims and
expenses, including reasonable attorneys’ fees, incurred in connection with the
performance of its duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on its part. Additionally, the Escrow Agent shall not be
liable to any of the parties hereto if the Escrow Agent retains the Deposit
because the Escrow Agent is uncertain as to the proper party to whom the Deposit
should be delivered, provided the Escrow Agent acts reasonably and in good
faith.

ARTICLE 14
MISCELLANEOUS

14.01 Entire Agreement. This Agreement embodies the entire agreement among the
parties and supersedes all prior agreements and undertakings (other than the
Nondisclosure Agreement).

14.02 Assignment. This Agreement shall not be assigned by Purchaser without the
prior consent of Seller Guarantor, on behalf of Sellers, which consent may be
withheld in Seller Guarantor’s sole discretion. Notwithstanding the foregoing,
Purchaser may assign its interest in this Agreement, in part or in whole and as
to any Facility, to an affiliate of Purchaser; provided, however, that in the
event of any such assignment, Purchaser shall not be released from any
obligations of Purchaser hereunder.

14.03 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

14.04 Interpretation; Usage.

(a) Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(b) The word “or” as used in this Agreement shall not be exclusive.

(c) The word “will” as used in this Agreement has the same meaning as “shall”
and thus means an obligation and an imperative and not a futurity.

(d) The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

(e) As used in this Agreement, or in any other agreement, document, certificate
or instrument delivered by any Seller to Purchaser (other than the Master Lease
or any ancillary document or instrument delivered in connection with the Master
Lease), the phrase “to Seller’s Knowledge” or any similar phrase shall mean the
actual, not constructive or imputed, knowledge of James J. Andrews, Philip M.
Rees, Scott W. Parker and the Facility Management, including any person who
replaces any such individuals (the “Seller Knowledge Representatives”), without
any obligation on their part to make any independent investigation of the
matters being represented and warranted, or to make any inquiry of any other
persons, or to search or examine any files, records, books, correspondence or
the like. Under no circumstances shall the Seller Knowledge Representatives have
any individual liability for any representations or warranties made by or on
behalf of any Seller.

(f) As used in this Agreement, or in any other agreement, document, certificate
or instrument delivered by any Purchaser to Seller (other than the Master Lease
or any ancillary document or instrument delivered in connection with the Master
Lease), the phrase “to Purchaser’s Knowledge” or any similar phrase shall mean
the actual, not constructive or imputed, knowledge of Stefan Oh, Paul Baker and
Danny Prosky, including any person who replaces any such individuals (the
“Purchaser Knowledge Representatives”), without any obligation on their part to
make any independent investigation of the matters being represented and
warranted, or to make any inquiry of any other persons, or to search or examine
any files, records, books, correspondence or the like. Under no circumstances
shall the Purchaser Knowledge Representatives have any individual liability for
any representations or warranties made by or on behalf of any Purchaser.

(g) As used in this Agreement, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.

(h) A reference to any statute or to any provision of any statute shall include
any amendment to, and any modification or re-enactment thereof, and all
regulations and statutory instruments issued thereunder or pursuant thereto.

(i) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

(j) “Writing,” “written” and comparable terms refer to printing, typing and
other means of reproducing words (including electronic media) in a visible form.

(k) References from or through any date mean, unless otherwise specified, from
and including or through and including, respectively.

14.05 Captions. The captions used in connection with the articles, sections and
subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

14.06 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns permitted hereunder.

14.07 Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia and without reference to any
Georgia conflict of laws rule that would result in the application of the laws
of a state other than Georgia.

14.08 Attachments. If the provisions of any schedule, exhibit or rider to this
Agreement are inconsistent with the provisions of this Agreement, the provisions
of such schedule, exhibit or rider shall prevail. The schedules and exhibits
attached hereto are hereby incorporated as integral parts of this Agreement.

14.09 Time of Essence; Survival of Claims. Time is important to both Sellers and
Purchaser in the performance of this Agreement, and all parties have agreed that
time is of the essence with respect to the obligations of the parties hereunder
and to any date set out in this Agreement, except as otherwise expressly
provided herein. With respect to the survival period for any representations,
warranties, covenants, indemnities or other agreements set forth herein, if the
party seeking to enforce its rights files a claim against the other party within
the period of survival for such provision, the provision that is the subject of
the claim shall survive for as long as reasonably necessary for the parties to
obtain a final, non-appealable judgment with respect thereto.

14.10 Business Day. “Business Day” means a day other than a Saturday, Sunday,
federal holiday or other day on which commercial banks in Atlanta, Georgia are
authorized or required by law or executive order to close. If the final date of
any period set out in any provision of this Agreement falls on a day that is not
a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.

14.11 Attorneys’ Fees and Costs. If a party is required to resort to litigation
to enforce its rights under this Agreement, then the prevailing party in such
litigation will be entitled to collect from the other party all reasonable
costs, expenses and attorneys’ fees actually incurred in connection with such
action, without regard to statutory presumption, subject to any applicable
limitations otherwise set forth in this Agreement.

14.12 Counterparts. This Agreement may be executed in multiple counterparts
which shall together constitute a single document; however, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
A facsimile or other electronic transmission of an original signature shall be
binding hereunder.

14.13 Publicity. Sellers and Purchaser each hereby covenant that after Closing
any press release or public statement (a “Release”) with respect to the Closing
issued by Sellers or Purchaser shall be subject to the prior review and approval
of Sellers and Purchaser (which approval shall not be unreasonably withheld,
conditioned or delayed). If either Sellers or Purchaser is required by law to
issue a Release, such party shall, at least two (2) Business Days prior to the
issuance of the same, deliver a copy of the proposed Release to the other party
for its review.

14.14 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY ANY PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF ANY SELLER AND PURCHASER
HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF ANY PROPERTY OR ANY CLAIMS OF INJURY
OR DAMAGE.

14.15 Bulk Sales Laws. Purchaser hereby waives compliance by Sellers with the
provisions of the “bulk sales”, “bulk transfer” or similar laws of any state.

14.16 Obligation to Close on All Facilities. Except as expressly set forth in
this Agreement and subject to the terms and conditions of this Agreement,
Purchaser’s obligation to purchase the Facilities is not severable, and
Purchaser must purchase all of the Facilities.

14.17 Seller Guarantor. Seller Guarantor joins in this Agreement for the purpose
of guaranteeing compliance by Sellers with all obligations of Sellers contained
in (i) this Agreement and (ii) the documents to be signed by Sellers on or prior
to Closing in connection with the transactions contemplated hereby
(collectively, the “Seller Obligations”). In furtherance thereof, Seller
Guarantor hereby unconditionally and irrevocably guarantees to Purchaser the
full and timely payment and performance of the Seller Obligations (the
“Guaranty”). The Guaranty is legal, valid and binding upon and against Seller
Guarantor, enforceable in accordance with its respective terms. The obligations
of Seller Guarantor under the Guaranty are continuing, absolute and
unconditional and shall remain in full force and effect until the Seller
Obligations shall have been paid and performed in full. The obligations of
Seller Guarantor hereunder shall not be affected, modified, changed, amended,
limited, impaired, released or discharged, in whole or in part, by reason of:
(a) the entry of an order for relief pursuant to the United States Bankruptcy
Code by or against any Seller or Seller Guarantor; (b) the modification, change,
amendment, limitation, impairment or release of the liability of a Seller or its
estate in bankruptcy or of any remedy for the enforcement thereof, resulting
from the operation of any present or future provision of the U.S. Bankruptcy
Code, or from the decision of any federal, state or local court; (c) the
proposal or confirmation of a plan of reorganization concerning a Seller or
Seller Guarantor or by any rejection of this Agreement pursuant to any such
proceeding; or (d) the assignment of a Seller’s obligations pursuant to this
Agreement or an order of court or by operation of law. The Guaranty constitutes
a guarantee of payment and performance and not of collection. Accordingly,
Purchaser may enforce the Guaranty against Seller Guarantor without first making
demand or instituting collection or enforcement proceedings against any Seller.
Seller Guarantor’s liability for the Seller Obligations is hereby declared to be
primary, and not secondary, and the liability of Seller Guarantor under this
Agreement shall in no way be limited or impaired by, and Seller Guarantor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of this Agreement or the documents to be signed at Closing.

14.18 Cooperation with Audit. Sellers acknowledge that, subject to
Section 14.02, Purchaser may assign all of its right, title and interest in and
to this Agreement. The assignee may be affiliated with a publicly registered
company (“Registered Company”) promoted by Purchaser. Sellers acknowledge that
they have been advised that if Purchaser is affiliated with a Registered
Company, the assignee may be required to make certain filings with the
Securities and Exchange Commission (the “SEC Filings”) that relate to the three
(3) most recent pre-acquisition fiscal years (the “Audited Years”) and the
current fiscal year through the date of acquisition (the “stub period”) for each
Property. To assist the assignee in preparing the SEC Filings, Sellers covenant
and agree to (and to cause Seller Guarantor to) provide the assignee with the
following within five (5) Business Days prior to the DDP Expiration Date and any
time thereafter until the first anniversary of the Closing Date: (i) access to
bank statements for the Audited Years and stub periods; (ii) rent roll as of the
end of the Audited Years and stub periods; (iii) operating statements for the
Audited Years and stub periods; (iv) access to the general ledger for the
Audited Years and stub periods; (v) cash receipts schedule for each month in the
Audited Years and stub periods; (vi) access to invoices for expenses and capital
improvements in the Audited Years and stub periods; (vii) accounts payable
ledger and accrued expense reconciliations; (viii) check register for the
Audited Years and stub periods and the three months thereafter; (ix) all leases
and 5-year lease schedules; (x) copies of all insurance documentation for the
Audited Years and stub periods; (xi) copies of accounts receivable aging as of
the end of the Audited Years and stub periods along with an explanation for all
accounts over thirty (30) days past due as of the end of the Audited Years and
stub periods; (xii) signed representation letter in the form attached hereto as
Exhibit I (“Representation Letter”); (xiii) all organizational documents of
Seller; (xiv) confirmation of all cash receivables and payables for the Audit
Years and the stub periods; (xv) all information related to financial statement
footnotes; and (xvi) to the extent necessary, the information set forth in the
letter set forth in the form attached hereto as Exhibit J (“Audit Letter”).
Seller also agrees to deliver to Purchaser a signed Representation Letter and
the foregoing requested information within five (5) Business Days prior to
Closing, and such delivery shall be a condition to Closing. Sellers acknowledge
receipt of a sample audit request deliverables checklist provided by Purchaser
for Sellers’ review. Purchaser understands that not all of the items listed
thereon may be applicable to Sellers, Seller Guarantor and the Facilities, but
Sellers agree to use commercially reasonable efforts to deliver or otherwise
make available at the Facilities the items listed thereon to the extent
applicable and requested by Purchaser’s auditor. Notwithstanding any language to
the contrary set forth herein, Purchaser agrees to engage Purchaser’s auditor at
its sole cost and expense and to reimburse Sellers for the fees and expenses
actually charged by Sellers’ auditor in assisting Purchaser’s auditor with the
foregoing audit and SEC Filings (not to include the cost of Sellers’ audited
consolidated financial statements or other fees or expenses which Sellers would
have incurred regardless of the foregoing audit and SEC filing requirements).
The provisions of this Section 14.18 shall survive Closing.

14.19 Purchaser’s Disclosures. Seller acknowledges that Purchaser is the
subsidiary of a Real Estate Investment Trust (“REIT”) and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Purchaser may publicly file, disclose, report or publish
any and all information related to this Agreement that may be reasonably
interpreted as being required by federal law or regulation.

[Signature page follows.]

1

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed and delivered as of the date first written above.

SELLERS:

FALLIGANT AVENUE ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


LTC CONSULTING, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


IVAN ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


CONGRESS STREET PARTNERS, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


MCGEE ROAD ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


ENGLAND ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


POWDER SPRINGS ROAD ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


PHARR COURT ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


RED RIVER ASSOCIATES, L.P.


By: /s/ James J. Andrews
James J. Andrews, President

IRVING PLACE ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


SAN ALEJANDRO ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


HAMILTON MILL ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


SAN CARLOS ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


FACILITY INVESTMENTS, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


TENNESSEE PROPERTY ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


SOUTH PARKWAY ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


WEST POINT ROAD ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


WELLINGTON HEALTHCARE PROPERTIES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


WEST STREET ASSOCIATES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


RIVERSIDE HEALTHCARE, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


SELLER GUARANTOR:

WELLINGTON HEALTHCARE SERVICES, L.P.

By: /s/ James J. Andrews
James J. Andrews, President


PURCHASER:

G&E HC REIT II SOUTHEASTERN SNF PORTFOLIO, LLC

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


EXHIBIT A
SELLERS, MASTER TENANT AND FACILITIES

              FACILITY NAME   OWNER SELLER   MASTER TENANT   OPERATOR SELLER
Rockdale Healthcare Center (GA)
  Falligant Avenue Associates,
L.P.  
N/A  
LTC Consulting, L.P.
 
           
Sea Breeze Health Care Center
(AL)
 
Ivan Associates, L.P.  
Warsaw Road, L.P.  
Congress Street Partners, L.P.
 
           
New London Health Center (GA)
  McGee Road Associates, L.P.   N/A   England Associates, L.P.
 
           
Nurse Care of Buckhead (GA)
  Powder Springs Road Associates,
L.P.  
N/A  
Pharr Court Associates, L.P.
 
           
Nurse Care of Shreveport (LA)
  Red River Associates, L.P.   Warsaw Road, L.P.   Irving Place Associates, L.P.
 
           
Bell Minor Home (GA)
  San Alejandro Associates, L.P.   Warsaw Road, L.P.   Hamilton Mill Associates,
L.P.
 
           
Westminster Commons (GA)
  San Carlos Associates, L.P.   Warsaw Road, L.P.   Facility Investments, L.P.
 
           
Parkway Health and
Rehabilitation Center (TN)
  Tennessee Property Associates,
L.P.  
Warsaw Road, L.P.  
South Parkway Associates, L.P.
 
           
Millington Healthcare Center (TN)
  West Point Road Associates, L.P.   Warsaw Road, L.P.   Wellington Healthcare
Properties, L.P.
 
           
Riverside Health Care Center (GA)
  West Street Associates, L.P.   Warsaw Road, L.P.   Riverside Healthcare, L.P.
 
           

2